Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 1 of 68




   EXHIBIT 22
  Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 2 of 68




A CALL FOR
ACTION AND
COLLABORATION
         Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 3 of 68




TABLE OF CONTENTS



I.     EXECUTIVE SUMMARY                                                     3

II.    INTRODUCTION                                                          6

III.   2019: A METROPOLIS ON TOP OF THE WORLD                                8

IV.    COVID-19 IMPACT: A REGION IN CRISIS                                  10

V.     ACTION PLAN FOR A HEALTHY REGION                                     21

VI. THE VALUE PROPOSITION FOR A “NEW” NEW YORK                              29

       A. ADVANCE OPPORTUNITY THROUGH EDUCATION, ENTREPRENEURSHIP,
          AND EMPLOYMENT PARTNERSHIPS
         1) A PUBLIC-PRIVATE PARTNERSHIP FOR BLENDED LEARNING
         2) A JOB PARTNERSHIP TO CLOSE THE SKILLS GAP

         3) JOB MATCHING: IMMEDIATE AND LONGER-TERM NEEDS
         4) A ONE STOP SHOP FOR ENTREPRENEURS IN CRISIS

       B. PARTNERSHIPS TO TACKLE THE AFFORDABILITY CHALLENGE
         1) REBUILD COMMUNITY DEVELOPMENT CAPACITY

         2) CREATE MORE FLEXIBILITY IN BUILDING AND ZONING CODES

         3) COMMUNITY-BASED CHILD CARE

         4) TAX REFORM TO PRESERVE AND ENHANCE NEW YORK’S COMPETITIVENESS

       C. INNOVATION PARTNERSHIPS: WHAT GOT YOU HERE WON’T GET YOU THERE
         1) PARTNERSHIP TO DISRUPT STATE AND LOCAL GOVERNMENT

         2) PARTNERSHIP TO CLOSE THE DIGITAL DIVIDE

         3) REGIONAL PARTNERSHIPS TO ADVANCE INNOVATION

VII. CONCLUSION                                                             48

VIII. ACKNOWLEDGEMENTS                                                      50

IX.    APPENDIX                                                             55

X.     ENDNOTES                                                             60
Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 4 of 68




                                 I.
                                 EXECUTIVE
                                 SUMMARY
              Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 5 of 68



The COVID-19 pandemic of 2020 is exposing the strengths and vulnerabilities of New York City. This report
chronicles COVID-19’s impact to date on the city and metropolitan region, suggesting actions that must be taken
to recover and prepare for a "new normal."


Nationally and locally, both the health care system and government were poorly prepared for COVID-19 and have
been in crisis response mode since New York's first case was identified on March 1. Global companies that had
been through the SARS epidemic and onset of COVID-19 in Asia provided early leadership and support. They had
disaster plans and equipment, the capacity to operate remotely, and access to the best research and protocols.
Governor Andrew M. Cuomo exercised emergency powers to shut down the economy and to mount a strong
response that has so far contained the spread more effectively than any other state.


It will be far more difficult to restart and repair the economy than it was to shut it down. The attractions that
New Yorkers value most in the city—its cultural, social, and entertainment assets—will remain at least partially
shuttered until next year. As many as a third of the 230,000 small businesses that populate neighborhood
commercial corridors may never reopen. The unemployment rate has risen to 18.3%, leaving as many as a million
households struggling to feed their families and pay rent, with hardship concentrated among Black and Hispanic
communities and lower wage workers.


Most business leaders are confident that the city will remain a leading financial and commercial center, but it will
be more difficult to attract and retain talent until people trust that the urban environment is healthy, secure and
welcoming. Many of Manhattan's 1.2 million office workers will continue to work remotely through the end of the
year or until they know that transit is safe, and that schools and childcare centers are fully functional.


Going forward, governments will need to spend less and depend more on leveraging private financing and
expertise. Challenges that predate COVID-19—rising cost of living, aging infrastructure, racial disparities in
health, education, job skills and entrepreneurial opportunities—have become more pressing. Significant
federal aid is essential to stabilize city and state budgets but will not be enough to fill the gaping holes left
by the pandemic.


Recovery starts with ensuring that the health care system is prepared to deal with any recurrence and that a
robust program of testing, tracing and monitoring is in place. Long term, the COVID-19 experience revealed the
necessity of reorganizing health care delivery around community health hubs and care management, utilizing
telemedicine and local organizations to provide preventative services and to address social determinants that
impact public health. This will require changes in funding and delivery of health and human services, and a
commitment to data sharing and interoperability among health care providers.


Economic recovery requires a multi-sector approach, with leadership from business, labor, academia, civic
and community sectors. Extra-governmental partnerships should be structured to design and implement
solutions to immediate needs for job training, hiring, small business relief, affordable housing, renewable
energy and digital infrastructure.




                                                                                                                       4
              Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 6 of 68



New York City has a wealth of tech savvy entrepreneurs and innovators who should be called upon to reinvent
education, health and transit and to update the technological capacity of state and local government in order
to meet the demands of a highly digitized, post-COVID-19 economy. This will require initial investment but
quickly generate efficiencies, cost savings and greatly improved performance.


The metropolitan region has chronically suffered from fragmentation of efforts and failure to aggregate its
assets to tackle problems at meaningful scale. The enormous cross-sectoral dimensions of the COVID-19
impact render such a siloed approach useless. The three-month NY PAUSE has demonstrated that virtual
networks and social media can support large scale, fast-paced collective action by diverse groups.


The Partnership for New York City is committed to organize leadership from business and its extended networks
to take action pursuant to the findings in this report, including:


   • Small Business Restart & Recovery Clearinghouse, co-sponsored with the New York City Economic
     Development Corporation, the five borough chambers of commerce and others to create a comprehensive
     network of resources to aid small and minority-owned businesses, including capital access, technical
     assistance, marketing and procurement opportunities;

   • Health Innovation Partnership to establish consensus on standards, a health passport and other trust
     markers to accelerate the restoration of public confidence in the health and safety of offices, transit and
     public gathering venues as well as advance the region as a global hub of telemedicine, medical device and
     personal protective equipment and life sciences;

   • Education Innovation Partnership to support the transition of the public education system to a model for
     blended classroom and online learning, making New York (the nation’s largest market for digitized
     education products) into a global Ed Tech hub;

   • A job council comprised of large employers that will collaborate with public schools and colleges to create
     and improve pathways to careers;

   • Cross-sectoral problem-solving sessions among diverse leaders to build consensus on issues such as
     transit, security and criminal justice, racial justice, community development, and tax and regulatory reform.



The 14 global consulting firms that contributed to this report will continue to be a resource on the topics covered
and provide support to public-private partnerships that are working toward the recovery and reinvention of the
city and region. Timing is critical to recovery, and actions to mobilize broad-based, coordinated efforts to deal
with urgent issues must start now.




                                                                                                                  5
Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 7 of 68




                                 II.
                                 INTRODUCTION
             Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 8 of 68



New York Tough. We pride ourselves on this identity. It defines our competitive edge. We boast the most
productive workforce and creative entrepreneurs, the trendiest neighborhoods, world renowned cultural and
arts institutions, and a heart that beats 24/7. Strength and resiliency cement New York’s status as the world’s
preeminent metropolis.


New York has emerged stronger from past crises. Its resilience has been a tribute to the fierce love and
loyalty that the city commands from generations of immigrants and aspiring young Americans who have
made it here. But will that attachment be enough to overcome pandemic-generated fears of factors that
define urban life: density, diversity, proximity, social interaction and dependence on mass transit? Can
New York remain a magnet for talent and economic activity in an age where working remotely has proven
possible, and even preferable, to the corporate office? The answers will depend on how quickly and
effectively we respond to the challenges that COVID-19 has presented.


COVID-19 has shaken our confidence and tarnished our brand. By June 2020, the New York metropolitan
region had experienced more infection, death and economic destruction than anywhere in the world. But it
also brought out the best in New Yorkers, starting with one million frontline workers who saved lives and
kept essential services running through the three long months of NY PAUSE.1


This report, produced with the input of 14 top global
consulting firms, assesses the impact of the pandemic at          “The innovation and flexibility that
a point in time when the city and surrounding region are          the public and private sectors
reopening and defining what the “new normal” means. The
                                                                  achieved to combat the pandemic
virus seems under control, but fears of a resurgence remain.
                                                                  needs to continue through recovery
More than 1.5 million residents of the metropolitan region
are currently out of work; tens of thousands of small             and beyond.”
businesses are at risk; and significant deficits confront state                                   Deanna Mulligan,
and local governments as well as our health care and transit                                  Chief Executive Officer,
systems.2,3 Federal stimulus funds have been helpful, but           The Guardian Life Insurance Company of America
inadequate to compensate for damages incurred.


Recovery will require unity and strength of purpose from
New Yorkers. One thing is clear: returning to the pre-            “Public-private partnerships are
COVID-19 status quo is not an option. We are at a                 critical to ensuring New York City
crossroads. The pandemic unleashed political, racial and
                                                                  remains the greatest city in the
economic tensions that can either leave the nation’s largest
and most important urban center in chaos or, as this report       world, full of opportunity, ingenuity
outlines, provide the impetus for working together for            and diversity.”
recovery and positive change.
                                                                                                      Larry Fink,
                                                                                        Chairman & CEO, BlackRock




                                                                                                                     7
Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 9 of 68




                                 III.
                                 2019:
                                 A METROPOLIS
                                 ON TOP OF
                                 THE WORLD
             Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 10 of 68


Reference any list of the world’s great cities. New York is always at or near the top. In 2019, the economic output
of the New York metropolitan region was $2.1 trillion, 10% of the entire U.S. GDP. The region reached an all-time
high of 11.8 million jobs.4 Seventy-six Fortune 500 companies are headquartered here, the most of any U.S.
metropolitan region, and the region outpaced the country at 3% annual economic growth.5,6



New York City drives the regional economy, led by a flourishing financial industry that is responsible for 23% of
the city’s wages and 1.2 million jobs. Tech is the fastest growing sector and New York City now rivals Silicon
Valley as the industry’s second most valuable ecosystem in the world.7 Since 2008, the number of startups in the
city increased by over 300%.



The region owes its leading status in the innovation economy to the presence of 280 institutions of higher
education.8 More than one million students are enrolled each year in its universities, technical schools, and
community colleges.9 New York is the top metropolitan region for post-graduate employee attraction.10



New York City attracts entrepreneurs, talent and visitors from across the world. Thirty-seven percent of the city’s
population and 84,000 business owners—amounting to 49%—are foreign born; and in 2019, the city attracted
more than 65 million visitors, who spent over $46 billion, outpacing all other American tourist hubs.11,12



The 21st century has been the era of great world cities, where creativity and innovation flourish and opportunities
for lifetime learning, entrepreneurship, and artistic expression abound. Over the past two decades, New York saw
a revival of its richly diverse neighborhoods and ethnic shopping districts, and explosive growth in arts and
culture. It became a more livable city, with new and improved parks, bike paths, and waterfront access.



Despite its great assets and amenities, in 2019 New York City was becoming far less livable for large numbers of
low wage workers, seniors and even young professionals. The unintended consequences of strong economic
growth and rising real estate values had made the city and surrounding region unaffordable to large numbers of
residents and small business owners, creating a divisive political climate and contributing to the deterioration of
the social fabric of many communities. COVID-19 exposed and exploited disparities of race, income, education
and health care that now demand a reckoning if the city and region are to heal.




                                                                                                                      9
Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 11 of 68




                                  IV.
                                  COVID-19
                                  IMPACT:
                                  A REGION IN
                                  CRISIS
             Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 12 of 68




        “The COVID-19 crisis is unique unto itself and it poses challenges we haven’t
        seen before. But New York suffered a similar downturn in the 1970s. The city
        was broke, crime was rampant, people fled. Strong cross-sector leadership
        got us out of that crisis and it is what will be needed this time as well.”
                                                      Martin Lipton, Senior Partner, Wachtell, Lipton, Rosen & Katz



The impact of the pandemic is multi-dimensional, making a linear response impossible. It is not just a public
health or economic crisis, but a fundamental disruption of every sector and every aspect of life, all the more
so in a city and region that have a complex and interconnected ecosystem. The thin threads by which
millions of New Yorkers survived before COVID-19 have been broken. Local government has been stripped
of the resources that might have provided a safety net in normal times, leaving the private, philanthropic and
civic sectors with an enormous responsibility to lead the way to recovery.


On March 20, Governor Andrew M. Cuomo issued an Executive Order to close all non-essential businesses,
and confine all but essential workers to their homes.13 Since then, the New York State Department of Labor
processed more than two million unemployment applications—1.4 million in New York City alone—with
payments jumping over 1,000%, from $2.1 billion in 2019 to $25 billion as of late June, 2020.14,15


By June 30, the New York metropolitan region had more than 545,000 confirmed cases of coronavirus and
46,000 deaths, representing 21% of confirmed cases in the U.S.16 New York City experienced more than 215,000
cases and suffered more than 23,000 deaths, representing 8% of confirmed cases in the U.S., 18% of deaths
domestically, and 5% globally.17 Similar to other American cities, communities of color suffered disproportionately.


In May, the city’s unemployment rate reached 18.3% and is projected to average 9.8% in 2020 and 10.9% in 2021
—substantially more than twice as high as the 2019 average rate of 4.0%.18,19 Due to the pandemic, as many as
520,000 jobs were lost from the small business sector, which includes 240,000 businesses with fewer than 500
employees in New York City; about 285,000 were lost from businesses with fewer than 50 employees.20


The New York State Division of the Budget and Boston Consulting Group project a 7% drop in the state’s GDP in
2020 and a 14% loss of pre-recession output through early 2023, substantially higher than the 2% decline after
9/11 or the 10% drop following the 2008 financial crisis.21 City output is projected to drop in 2020 anywhere from
6.0% to 12.9%, amounting to a real Gross City Product loss of up to $115 billion.22,23


The abrupt economic downturn will result in state and city tax revenue losses exceeding $37 billion over the next
two fiscal years. Recent monthly revenue reports reflect the dire state of New York’s fiscal health.24 Compared to
2019, state tax receipts were down 20% in May.25 City sales tax collections were down 32%, amounting to $196
million in lost revenues in a single month.26 Depending on how quickly the economy recovers and whether there
is a recurrence of disease, these losses could be deeper. Federal reimbursement for state and city losses is
anticipated, but deep cuts in expenses as well as possible tax increases will likely be needed to bridge what is
expected to be a three-year trough in revenues.27




                                                                                                                      11
                Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 13 of 68

  Exhibit 1: New York City, New York State, New Jersey and Connecticut are all facing significant
  revenue shortfalls and have announced spending reductions for a broad range of services for FY 2021

 Revenue shortfall ($B)                 -$6.6B                     -$13.3B         -$7.2B                -$1.0B
 Revenue shortfall
 (% decrease in
                                                                                                            -5%
 each fiscal year)
                                          -10%
                                                                      -14%
                                                                                    -18%
                                      New York City               New York State   New Jersey           Connecticut1



 Note: Fiscal years for July thru June, except NYS which runs April thru March.
 1. Impact for FY2020 since FY2021 not available.

                                                                                                   Source: Boston Consulting Group




  Exhibit 2: Economic and fiscal impacts of the pandemic on New York City and New York State


                 •   2020 projected real Gross City Product decline ranges from 6.0% to 12.9%
                     - This represents a real GCP decline of $54 billion to $115 billion from 2019 levels
Economy          •   Private sector employment declined 22% from February to April 2020

                 •   City is projected to lose more than 900,000 jobs by the end of June


                 •   The city projects an $8 billion tax revenue decline in city fiscal years 2021 and 2022 relative to
City                 the city’s January budget forecast
finances
                 •   City sales tax collections declined 32% in May 2020 compared to 2019, amounting to $196 million
                     in lost revenues in a single month


                 •   The state projects a $29 billion revenue decline in state fiscal years 2021 and 2022 relative to
State                the state’s February budget forecast
finances         •   State tax receipts in May 2020 were down $767 million or 20% from the previous year
                 •   $1.3B decline in state and local tax revenues generated by the hotel industry


Note: For detailed sources, please see endnote 27.


                                                                                                Source: Partnership for New York City




                                                                                                                                 12
                 Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 14 of 68
The regional mass transit system, which carried 8.9 million passengers on the average 2019 weekday, saw
ridership plunge over 90%, primarily serving around one million frontline workers during NY PAUSE.28,29
Losses will amount to over $14 billion through 2021 and the Metropolitan Transportation Authority (MTA) will
exhaust current CARES funding in July.30 The Port Authority of New York and New Jersey (PANYNJ), which
operates the region's three major airports and the PATH commuter rail system, is projecting a revenue loss
of approximately $3 billion.31 The capital programs designed to upgrade both the MTA and the PANYNJ are
now in jeopardy without significant federal aid and the return of passengers.


  Exhibit 3: Ridership for New York metro region public transit has declined 65-80% and is slowly
  recovering, while rideshare services dropped more than 80%

                                 Daily ridership for main NY transportation authorities (% - YoY Change)
   50                                                                      New York City (Area total)             Metro-North Railroad
                                                                           Long Island Rail Road                  NJ - NYC PATH
   40                                                                      Albany - CDTA                          Buffalo - NFTA
   30                                                                      Bee-Line (Westchester Bus)
   20
    10
     0
   -10
  -20
  -30
  -40
  -50
  -60
   -70
  -80
   -90
               1-March                        1-April                          1-May                          1-June                             1-July




                                         NY ridership service (% Change relative to Q1 2019 average)
   30                                                                                  NY State began lockdown
   20
    10
     0
  -10
  -20
  -30
  -40
  -50
  -60
  -70
  -80
  -90
  -100
         1/1                      2/1                        3/1                       4/1                       5/1                       6/1

  Notes: Ridership data is measured as usage of the "Transit" app, a proxy for demand. “Rideshare” is defined as trips using Lyft, Uber or Lime.



                                                  Sources: Boston Consulting Group analysis of Earnest Research credit card data, 1/8/2020 – 5/13/2020;
                                                  Transit App rideshare data accessed at https://transitapp.com/coronavirus, February 15 – June 17, 2020.




                                                                                                                                                          13
                Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 15 of 68

               “We’re all in the same storm, but we’re certainly not in the same boat.
              It must be our mission to give every business and individual who is out
              of work the opportunity to restart and succeed.”
                                                                              Michael Corbat, Chief Executive Officer, Citigroup

When it comes to the private sector, small businesses—especially neighborhood retail—have taken particular
damage as consumers experience deep financial insecurity. New York City consumer spending bottomed out at
a 44% year-over-year reduction in late March, according to Mastercard. While spending gradually improved as
federal stimulus funds began to flow, the recovery has been uneven across the five boroughs, hitting Brooklyn,
Manhattan and Queens the hardest.32


Federal stimulus funding helped reduce the decline in consumer spending to 8% by late May, but still far below
pre-COVID-19 levels.33 Federal aid targeted to small businesses and their employees was helpful, but inadequate.
Loans to small businesses in New York state approved through June 12 totaled $38 billion, accounting for 7% of
the national distribution. This was close to New York state's share of national small businesses (8%) but not
commensurate with the relative COVID-19 impact (52% of respondents to a survey said that COVID-19 had had
a "large negative effect" on their business versus 38% for the rest of the country).34,35,36

The abrupt cessation of travel and tourism had a devastating impact on hospitality, retail, cultural and
entertainment venues, particularly the city’s 27,000 restaurants.37 Hotel occupancy declined 82%, with profits
down over 200% at the height of the pandemic.38,39 Many hotels do not expect to reopen.40 Since early March,
New York state travel spending is down more than $19 billion from 2019 levels.41 The number of international
visitors to the city is expected to decline by over 5 million in 2020, down more than 40% from 2019, causing an
estimated loss of over $8 billion in international tourism spending.42,43,44

  Exhibit 4: COVID-19 impact on industry sectors in the New York City metropolitan region




          Size of bubble = Relative number of jobs in 20193

  1. Share of total growth for the 31-county NY Metro Region from Emsi Datarun 2020.1.
  2. McKinsey Global Institute analysis based on Emsisi Datarun 2020.1, LaborCUBE; BLS OES, Moody’s Analytics. “Employment at risk” reflects the
     income risk facing workers placed on unpaid leave, workers facing cuts to wages or hours worked, workers that exit the labor force, and workers
     that held multiple jobs and reduced the number of jobs worked as a result of COVID-19. Note: Analysis is for the MSA rather than for the 31-county
     region.
  3. Data from Emsi Datarun 2020.1.




                                                                                                                                                      14
                Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 16 of 68

                  “This is a health crisis. We have to focus on the health issues first.
                  The faster we heal, the faster domestic and international tourists
                  will feel comfortable returning to our great city, which will help
                  boost our economy and revitalize our local businesses.”
                                                                            Ajay Banga, Chief Executive Officer, Mastercard



Exhibit 5: Industry revenue projections vs. FY 2019 baseline for key industries in the New York
City metro region


Real economy industry1 revenue projections vs. FY 2019 baseline for key industries in NYC metro region

                                                  Smart & Lucky                   Plausible & Pessimistic            Frequent, Blunt Lockdowns
                                              2020              2021               2020            2021                2020           2021
      Industry             Sub-sector        Revenue           Revenue            Revenue         Revenue             Revenue        Revenue
                                             vs. 2019          vs. 2019           vs. 2019        vs. 2019            vs. 2019       vs. 2019
Professional services                           -10%              -1%               -15%            -10%                -15%           -25%
Information                                     -5%               -1%                -8%             -5%                 -8%           -12%
                        Healthcare              -8%               -1%               -12%             -7%                -12%           -19%
Healthcare
                        Pharma / biotech        -5%               -1%                -7%             -5%                 -7%           -11%
Wholesale trade                                 -10%              -1%               -13%            -12%                -13%           -20%
Manufacturing                                   -19%              -5%               -24%            -24%                -24%           -36%
                        Retail non-food         -7%               -1%                -9%             -8%                 -9%           -13%
Retail trade
                        Retail food              5%                1%                8%              5%                  8%            13%
Administration & support                        -15%              -2%               -22%            -16%                -22%           -35%
Construction                                    -13%              -1%               -19%            -13%                -19%           -32%
Management of companies                         -10%              -1%               -15%            -10%                -15%           -25%
Accommodations & food services                 -33%               -17%              -38%            -43%                -38%           -53%
Transportation & warehousing                   -23%               -11%              -28%            -29%                -28%           -41%
Arts, entertainment, recreation                -22%               -5%               -30%            -25%                -30%           -46%
Other services                                  -7%               -1%               -10%             -8%                -10%           -15%
Educational services                            -3%               0%                 -4%             -2%                 -4%           -6%
Utilities                                       -4%               0%                 -7%             -4%                 -7%           -11%


1. Industry revenue projections do not include projections for real estate, finance and insurance, and government.




                                                       Source: Oliver Wyman, industry list from PFNYC, citing Moody’s Analytics and EMSI Datarun 2020.1




                                                                                                                                                    15
             Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 17 of 68

Retail and small business distress has resulted in losses to certain real estate sectors. Owners of mixed-use
apartment buildings report that rent collection is down 60% from commercial tenants.45 The longer-term
impact on commercial real estate will depend on decisions of major office tenants regarding density, remote
work and relocation of operations out of the city. Nearly half of the city’s tax revenues come from real estate,
so loss of value in this sector will also be a blow to the municipal budget.


Residential rent delinquencies are about 10% in market rate apartments and 20-25% in regulated or affordable
units, as compared to 15% on average prior to the pandemic.46,47 (New York state has blocked residential
evictions until the end of the pandemic.) Residential sales are down more than 60% comparing May 2019 to May
2020, with values on high end condominiums dropping significantly.48 This contrasts with rising home values in
the suburbs, Connecticut and the Mid-Hudson Valley.49


Depending on the duration of the COVID-19 recession, real estate losses could spread to regional banks with
substantial mortgage portfolios. Actions by the Federal Reserve Bank forestalled an immediate threat, but, as
failures to collect rent translate into default on debt payments, banks and investors—including pension funds—
will feel the pinch.


Housing affordability posed a challenge before COVID-19, with nearly 40% of metropolitan region residents
paying more than 30% of their income in rent.50 COVID-19-related job losses add to this burden. The shortage of
affordable housing units in New York City is projected to increase from 650,000 to 760,000 units within one year
of the pandemic.51


The New York metropolitan region’s nonprofit sector is deeply troubled, particularly in the areas of human
services, arts and culture, education, and policy research and advocacy. Recent estimates show that 42%
of the region’s nonprofit groups (about 31,000 organizations), were already “at-risk” pre-COVID-19.52
A COVID-19-related decline in charitable giving is estimated at $1.8 to $2.5 billion across the metropolitan
region, or 6-8% of nonprofit revenues.53 According to a national Federal Reserve Bank survey of
nonprofits, 47% have seen an increase in need for their services, while 36% reported a reduced ability to
meet those needs.54,55


Higher education institutions have weathered the crisis, but COVID-19 is increasing financial challenges that have
been building during several years of flattening enrollment. Private colleges fear losing students in the fall, absent
the ability to provide a campus experience, whereas the City University of New York (CUNY), where students are
primarily local, anticipates competitive enrollment advantages. While summer school enrollment for online classes
surpassed expectations, an estimated 23% of current students say they are unlikely to re-enroll in the fall for
exclusively remote education. Additionally, 65% expect to pay less in tuition if courses remain remote.56 Foreign
students, who typically represent about 20% of undergraduate enrollment at the city’s largest private universities
and a higher share of graduate students, have been unable to secure U.S. visas during the pandemic and will be
further restricted by new federal policies.57


Silicon Alley, which boasts more than 9,000 tech startups and represents about 8% of the city’s economic output,
survived the pandemic relatively unscathed.58,59 According to Kevin Ryan, Founder and CEO of AlleyCorp, “Many
tech startups have let go 10-20% of their people; revenues will be down 50% for a while for some, but ultimately
startups will be taking market share from off-line players on an accelerated basis. Big NYC tech startups are
doing great. In tech, this has been culling the herd.”




                                                                                                                   16
            Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 18 of 68


  “New York City’s concentration of industries and talent is very tough for competitors
  to replicate. Productivity may be great working remotely, but creativity happens
  when we are together.”
                        Christiana Riley, Member of the Management Board, Deutsche Bank AG, CEO, Deutsche Bank USA



Financial and professional services firms transitioned relatively seamlessly to remote operation with some
resulting cost savings and productivity gains. They plan to bring employees back to the office gradually, with
staggered shifts and more flexible work-from-home arrangements. A survey of employers conducted by the
Partnership for New York City indicates that about 10% of workers will return to Manhattan offices this summer
and only about 40% by the end of the year.


Some office tenants plan to extend remote work arrangements and downsize offices, while others are seeking
more space to accommodate social distancing.60 According to one survey conducted in late May, 25% of office
employers intend to reduce their footprint in the city by 20% or more, and 16% plan to relocate jobs from New
York City to the suburbs or other locations.61 Half of companies surveyed anticipate that only 75% of their
workforce will come back to the office full time.62 Based on these responses, COVID-19 will accelerate the
hollowing out of mid-level jobs in the financial sector.


As fears of pandemic fade, the desire for a collegial office work environment may increase. Training and
mentorship in an office environment are particularly important for those just beginning their careers.
According to a recent study, 82% of Generation Z and 81% of millennials feel less connected to their
coworkers since transitioning to work-from-home. Younger workers are also feeling less connected with
their company overall.


There are also differences in productivity, with 61% of Generation Z and 57% of millennials saying the
amount of time spent on video calls each day is making it hard to get work done. Comparatively, only 35%
of Generation X and 26% of baby boomers say the same, illustrating a gap between the older and younger
segments of the workforce.63




                              Generation Z doesn’t want to be Generation Zoom


     81%               &             82%                                        57%                       &                61%
  of Millennials                of Generation Z                              of Millennials                           of Generation Z
    feel less connected while working from home                                say the amount of time spent on video calls
                                                                                 each day makes it hard to get work done


                             Source: Reimagining Work in the Era of COVID-19, Hamilton Place Strategies in partnership with Replica, April 2020




                                                                                                                                           17
              Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 19 of 68


Exhibit 6: High degree of concern about return to work

    Among executives considering positions in the region:
    ~30%+ do not still consider the region a desirable place to remain or relocate to1

    Question: Do candidates still consider New York Metro Area as a desirable place to remain or relocate to?



    100% =                                     24                                                       43


                                                                                                        31

    Desirable                                  71


                                                                                                        69

    Not desirable                              29

                                    CHROs / Heads of Talent                                 Recruitment professionals




    Among employees in the region:
    70% expressed concern about personal safety at work upon returning to the office/worksite2

    Statement: I am concerned about my personal safety at work upon return to my office/worksite



            Disagree
                                                                9
            Strongly disagree                        11                            26                     Strongly agree




            Neutral                             11




                                                                       44                                            Agree




1. Two Heidrick & Struggles surveys for the Partnership for New York City: 1) CHROs / heads of talent (N=24) and 2) internal Heidrick & Struggles
   recruitment professionals (N=43).
2. Mercer Remesh survey for the Partnership for New York City (N=114).




                                                                                                                                                    18
              Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 20 of 68

COVID-19 was cause for a temporary exodus of about 5% of city residents.64 The city’s population plateaued
over the last ten years due to domestic out-migration to other states. Those who left on average had a
higher income than those who moved into the city.65 If this pattern holds, the tax losses facing the state and
city will be extended.


Northeast states are looking better at suppressing the spread of the coronavirus than those that were less
disciplined. Nothing could have a more negative impact on economic recovery than another outbreak; nothing is
more important to restoring confidence than the universal availability of a vaccine and therapeutic treatments,
which will hopefully be in Q1 2021. In the meantime, action to limit hardship for those who have lost their jobs and
are at risk of losing their homes and businesses must be the top priority for all New Yorkers.




  Exhibit 7: Uncertainty over the future course of the pandemic

                              Active Confirmed Cases
                              (New York state, Thousands)

               160
                                                                     • Staged opening concurrent with rapid build out of public
               120                                                     health infrastructure
  Smart
               80                                                    • The population complies and moderate social distancing
   and                                                                 measures are effective
  Lucky        40
                                                                     • New cases can be managed within a target range with
                0                                                      no major outbreaks in the future
                     Feb-20       Aug-20        Feb-21      Aug-21

               160
                                                                     • Public health infrastructure cannot be scaled effectively
               120                                                     at the outset, leading to a second outbreak and lockdown
                                                                       at the end of the summer
 Plausible
               80
   and                                                               • Renewed investment and vigilance allows us to contain
               40                                                      further outbreaks, which are localized
Pessimistic
                0                                                    • Future peaks are smaller and can be gotten under control
                     Feb-20       Aug-20        Feb-21      Aug-21     quicker than the first wave


               160

               120                                                   • Less invasive measures are ineffective in controlling the
Frequent,                                                              spread of the virus, making blunt lockdowns necessary
               80
   Blunt                                                             • We experience multiple peaks, some as high as or higher
               40
Lockdowns                                                              than the first wave, as cases rise and fall in response to
                                                                       cyclical loosening and tightening
                0
                     Feb-20       Aug-20        Feb-21      Aug-21


                      Indicate periods of lockdowns


                                                                                                                    Source: Oliver Wyman




                                                                                                                                    19
             Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 21 of 68


The balance of this report will suggest how public-private              “New York has had a tremendous
partnerships must be put in place to restore confidence, achieve        influx of intellectual capital over
economic recovery and redefine the value proposition that               the last ten years and our
the city and region offer to residents, employers, workers and
                                                                        recovery depends on making sure
visitors. The top priority is, of course, to ensure that the region’s
public health and health care systems are prepared to handle
                                                                        those younger New Yorkers come
possible recurrences and to correct conditions that left Black          back and put down roots here.”
and Hispanic communities particularly vulnerable to illness.
                                                                                                            Blair Effron,
The next priorities are restoring public trust in mass transit and                       Co-Founder, Centerview Partners
retrieving as many small businesses and jobs as possible.


Attracting visitors back to New York and preventing talent flight will require a comprehensive approach to public
safety. Every New Yorker and every visitor should feel safe from the public health risks of the pandemic as the
economy reopens. But New Yorkers must also feel safe from crime, from racial discrimination, and from failures of
law enforcement and the criminal justice system. Racial equity and public safety are complex and long-standing
issues that could not be fully addressed in this report but must be seen as preconditions for recovery.


To restate the obvious, COVID-19 is a crisis we cannot afford to waste, in terms of finally addressing the needs
for more affordable housing, reducing the high costs of doing business, modernizing infrastructure, and ensuring
equitable access to education, entrepreneurial and employment opportunities. This report focuses on the
necessity of drawing upon the expertise and resources of all sectors if we are to achieve rapid recovery and new
beginnings. Today, the government does not have the bandwidth or resources to tackle these challenges alone.


Leadership must step up from business, labor, communities, and the philanthropic and nonprofit sectors to join in
public-private partnerships that will be dedicated to building consensus around solutions and executing on them.


                      “Every downturn has one thing in common—they end.”
                                           Barry Gosin, Chief Executive Officer, Newmark Knight Frank




                                                                                                                            20
Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 22 of 68




                                  V.
                                  ACTION PLAN
                                  FOR A HEALTHY
                                  REGION
                   Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 23 of 68

Successful recovery depends on widespread adoption and observance of rigorous health and testing protocols
and expansion of the health care system’s capacity to meet the needs of all communities. New York can lay claim
to the world’s most significant cluster of leading hospitals, health care providers, medical research institutions,
disease foundations and public health agencies. In the past four months, New York state went from being the
epicenter of COVID-19 to becoming the most effective in containing the coronavirus.


COVID-19 placed unanticipated stress on the entire health care system and exposed the limited capacity of
regional health care providers due to high occupancy rate (74.2%), relatively few primary care physicians (60%
below national average per 1,000 residents), and maldistribution of care facilities.66 Pre-COVID-19, the average
patient hospital stay was four to five days; COVID-19 patient stays ranged from eight to twelve days. Providers
lost an average of $1,200 to $8,000 per patient, as hospitals are not reimbursed for the full length of a COVID-19
stay.67 Elective surgeries nearly stopped for three months, risking the health of non-COVID-19 patients and
costing the region’s major academic hospitals as much as $450 million in revenue each month.68


Six hospital systems handled nearly half of all COVID-19 cases in the region.69 Many smaller clinics and facilities
shut down and now might close permanently. Less than half of the federal stimulus funds allotted to hospitals
were disbursed more than six weeks out—and the total allocation is not anywhere near sufficient to cover
losses.70 New York state health care providers received 11% of funds allocated through June 8, despite the state
accounting for 27% of U.S. deaths and 19% of confirmed cases at that time.71



  Exhibit 8: The New York metro region received some of the lowest amounts in federal emergency
  relief funds on a per COVID-19 case basis

                            HHS Emergency Provider Relief Funds Allocated per COVID-19 Case
   1 – Montana                                                                   $444,336
   2 – Alaska                                                $287,661
   3 – Hawaii                                           $253,069
   4 – West Virginia                         $168,444
   5 – Wyoming                             $153,265
   6 – Vermont                          $135,400
   7 – Maine                           $124,848
   8 – Oregon                         $113,207

   9 – Oklahoma                    $89,145
   10 – Idaho                      $87,181



   46 – New York                 $15,479
        New York City            $13,898
   47 – New Jersey               $13,663
   48 – Connecticut              $13,658

   49 – Massachusetts            $12,527

   50 – Rhode Island             $8,840

                           $-                  $100,000                    $200,000                       $300,000                $400,000

 Note: Data represents the share of funding received out of the $53 billion that DHHS allocated through various emergency relief funds as of June 8.
 These funds are a subset of the $175 billion in healthcare relief funding approved by the CARES Act and the PPP and Health Care Enhancement Act.


                Source: PFNYC analysis of CDC, "HHS Provider Relief Fund," data through June 8, 2020; Johns Hopkins daily reports, data as of June 8, 2020.




                                                                                                                                                       22
             Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 24 of 68

ACTION PLAN
In a post-COVID-19 world, New Yorkers need to feel confident in the quality of their personal health care, the
health of their community, and the capacity of New York City to handle the next pandemic or widespread health
crisis. This is not just a matter of spending more money. New York spends nearly 80% more than the national
average per capita on health care.72 What is required is greater attention to a better integrated system of
community-centered patient care, driven by policy and funding guidelines that ensure equitable health outcomes
for all communities.


The following are suggested steps to achieve a stronger health care system and a healthier region:


  • Support Contact Tracing
    A successful contact tracing program is essential to preventing future outbreaks as schools, restaurants,
    sporting and entertainment venues reopen during flu season. Both New York state and city have launched
    major testing initiatives and the city has hired and is training more than 3,000 contact tracers.73 In the first
    weeks of the city’s tracing efforts, only 42% of those who tested positive cooperated with follow up
    information on contacts, but progress is being made and partnerships with employers and the health care
    system promise to be the best route to ensure a comprehensive and effective program.74

     Contact tracing would best be conducted under a national program, especially as interstate and
     international travel resume. In the meantime, the federal government should reimburse local efforts,
     including significant public education outreach that might use the network developed for the 2020 Census
     initiative to reach diverse communities.


  • Support telehealth expansion
    Care delivery and consultations are predominantly centralized in larger systems. Telehealth is helping to
    move away from this model and expanding access to more New Yorkers.75 Nationally, 48% of physicians are
    now using telehealth to treat patients.76 In 2014, New York state passed its Telehealth Parity Law, which
    allowed providers to train and scale physicians to operate through their respective platforms. However,
    virtual doctor visits never gained widespread acceptance pre-COVID-19.77 Going forward, virtual health
    services for non-emergency routine care can reduce costs and burdens on health care facilities, provided
    that patients have consistent, reliable broadband access. Incorporation of telehealth visits into patients’
    existing medical records will build continuous care. Reconsidering key regulations impacting telehealth and
    continuing the relaxation of rules put in place during the COVID-19 response, such as allowing clinicians to
    provide care across state lines, will push further adoption.



               "Testing, tracing and public health standardization have to be the
               first priority. The second priority is getting our small businesses
               back, and third is ensuring the security of all New Yorkers."
                                                          Kenneth Jacobs, Chairman & CEO, Lazard Ltd.




                                                                                                                   23
           Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 25 of 68

• Building trust through common standards and interoperability
  More and more data and research are pointing to indoor transmission as a major risk factor.78 Much of New
  York City’s economic, social and cultural life takes place inside buildings and facilities.79 As long as there is
  no vaccine widely available, New Yorkers and visitors will hesitate to enter and remain in buildings and
  facilities if they are unsure of risks to which they may be exposing themselves.80 Without some trusted
  assurances, New York City’s vibrancy will not return at the same pre-COVID-19 level.81

  In the absence of official national guidelines, building owners and tenants are investing heavily in building
  improvements and protocols designed to maximize the health and safety of employees and visitors. The
  Partnership for New York City is exploring how to standardize universally accepted and independently
  validated trust markers which would be simple, visible signs such as the city letter grading system for
  restaurant inspections, that easily communicate the level of safety efforts a particular building or
  establishment has undertaken to protect its occupants and visitors.82

  One possibility is to set up a nonprofit or public entity that could certify compliance with different levels of
  assurance (e.g. Gold Standard, Silver Standard) that will not only help address the immediate concerns but
  also make sure that the city is far better prepared for future pandemics.

  Different levels should be available to allow the rapid adoption of these trust markers and the
  implementation of simple, low-cost steps that can drive immediate trust improvement.83 At the lowest level,
  standards could include things like mandatory, enforced facial coverings and simple hygiene protocols and
  reminders coupled with self-certification and community reporting.84 More sophisticated efforts would be
  required for higher-level certification.85

  Common trust markers will form the foundation of interoperability across different domains and provide the
  foundation of a ‘health passport’ system that enables less restricted activity among individuals that have
  met certain agreed-upon health and safety thresholds. Such a system could allow, for example, the return of
  in-person meetings between employees from different companies, enhanced safety around package
  delivery, and safer child care/school reopening options. Health passports would require significant
  coordination both within and across the private and public sectors and would need to be designed with
  appropriate protections to user privacy.

  New York startup Clear, which provides a touchless biometric pass to expedite airport security
  clearance, has introduced a health pass that utilizes verifiable data such as a COVID-19 test link or,
  when it is available, proof of vaccination.86 This is a promising tool for accelerating the reopening of
  indoor event space and other venues.



         “We need a universal standard that will allow people to move freely in
         and out of buildings and transit without fear of infection and illness.”
                                                 Kewsong Lee, Co-Chief Executive Officer, The Carlyle Group




                                                                                                                  24
          Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 26 of 68

• Organize care around community health hubs.
  Inadequate preventative care and poor access to primary and post-acute care facilities in low-income
  communities led to a concentration of vulnerable populations that were disproportionately impacted by
  COVID-19. This concentration put pressure on public and safety net hospitals with the fewest resources
  to deal with the highest volume of patients with the most severe COVID-19 symptoms. While hospitals
  will always be necessary for addressing high-acuity cases, delivering low-acuity services in community
  health hubs can make preventative care more accessible and help lower health care costs.87 Community
  health hubs with telehealth capacity can play a key role in expanding preventative services such as
  screening and diagnostics, home-care delivery, physical therapy and nursing services.88

  Infusing health care services into schools, supermarkets and pharmacies would provide more access
  points close to home and encourage New Yorkers to use preventative care services more frequently.
  Providing capable care in places that residents know and feel comfortable in could dramatically
  increase preventative care and reduce dependence on high cost hospital beds.


• Shift from “fee for service” to population health management
  Health care services in New York are traditionally focused on a “fee for service” relationship between
  patients and providers. Given capacity constraints and growing demands, hospital systems are not able to
  focus on long term health outcomes, particularly for low-income individuals and communities of color.
  Population health management systems are changing this culture, providing large hospitals the data, insight
  and action needed to keep people healthy and living longer. Particularly for communities where chronic and
  complex disparities exist, management systems can help address the root cause of these health issues
  earlier, avoid multiple, costly visits to the emergency room and create a cost-efficient Medicaid program.89




                                                                                                            25
          Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 27 of 68



Exhibit 9: Black and Hispanic people represent 51% of the New York City population, yet account
for 62% of COVID-19 fatalities


                       Percentage of NYC Population1                  Percentage of NYC COVID-19 Fatalities1

          Other                         3%                                              4%
          Asian                       14%                                               7%


          Black                       22%                                              28%



       Hispanic                       29%                                              34%

                                                          51%
                                                                                                         62%
          White                       32%
                                                                                       27%


                                  * Based on independent research and discussions with NY DOH,
                                                infection rate by race is not available



    Disproportional Effects of COVID-192

        • In the U.S., Black people account for nearly 23% of COVID-19 fatalities, while only comprising
          18% of the population

        • Patients with underlying health conditions such as diabetes, lung or heart disease are
          at a higher risk of COVID-19 hospitalization

        • Black and Hispanic residents represent 27% and 34% of the NJ and CT populations
          yet account for 46% and 47% of COVID-19 cases across the two states, respectively

       Underserved communities’ COVID-19 infection and fatality are highly correlated
       with underlying comorbidities and social determinants of health

    1. NY State Department of Health (as of 6/5/2020).
    2. CDC (as of 6/5/2020).

                                                                                                          Source: Deloitte




                                                                                                                      26
          Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 28 of 68

• Reform Medicaid
  With unemployment on the rise, demands on the state’s very high-cost Medicaid system, already the
  second largest expense in the state’s budget after education, are growing significantly.90 The Urban Institute
  projects an increase of 641,000 Medicaid enrollees if the state unemployment is 15%, and 1.2 million if
  unemployment climbs to 25%.91 In 2011, Governor Cuomo formed the Medicaid Redesign Team (MRT) to find
  efficiencies in the Medicaid program to lower costs and improve quality of care. The recommendations put
  forward by the MRT produced $19 billion in savings. The MRT reconvened this year and introduced an
  additional set of recommendations included in the FY 2021 Enacted Budget, with a savings of $2.2 billion.92

  In response to the COVID-19 crisis, a new MRT should be convened to supplement the federal 1115
  application.93 This new MRT, with broad business and community participation, should focus on an action
  plan to reform the funding system that both expands access and lowers costs by transitioning from
  traditional fee-for-service and managed care models to value based care (VBC). VBC pays providers based
  on the quality of care provided to patients, incentivizing providers to deliver better care for patients and
  enabling a broader continuum of health-related services for the populations they serve. Aligning providers
  on VBC being in their economic interest will be critical to a successful transition.94


• Implement a system of data sharing
  When hospitals in the metropolitan region reached a breaking point in their ability to provide care, there was
  no visibility into where excess capacity existed. The lack of a common, integrated system for tracking and
  managing data left the state to create its own centralized “patient management system.”95 The federal
  government similarly issued the Cures Act Final Rule to break down information silos. Going forward,
  common systems, syndromic surveillance and standardized Electronic Health Records should be universally
  required and designed to allow for seamless sharing across different software. Other countries with
  integrated systems, such as Singapore, fared much better during the crisis because of their universal data-
  sharing practices mandated by their governments.96


• Integrate health care and human services providers
  Services focusing on the social determinants of health are largely delivered through nonprofit organizations
  pursuant to multiple city and state contracts and are not formally connected to the health care system.
  These services address such issues as domestic violence, mental health, child welfare, addiction, food
  insecurity and homelessness. They are chronically underfunded and rendered through silos, rather than
  comprehensive patient care management. Community health would be better served by moving from direct
  government contracts to public-private partnerships with community health providers, integrating funding
  with Medicaid and private insurers.


• Streamline procurements
  Hospitals, governments and local providers were initially competing to get adequate supplies. During
  the state of emergency these organizations began coordinating procurement for personal protective
  equipment (PPE) and ventilators, gaining cost savings and efficiency. However, the focus remained on
  hospitals and hospital systems, making procurement for physician groups, independent clinics and
  nursing homes difficult. A new, regionally aligned organization could facilitate advanced “bulk”
  purchases from local/domestic manufacturers and maintain a safety stock of critical supplies. In
  addition, health systems can contract with local manufacturers to produce PPE, bringing the supply
  chain domestic. When the health care network works collaboratively, local supply chains and
  consolidated purchasing can realize benefits from streamlined processes.




                                                                                                              27
               Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 29 of 68



   Exhibit 10: Newly unemployed across the metropolitan region will overwhelmingly shift to
   Medicaid or go without insurance


  Scenarios                 Baseline        Conservative        Moderate        Aggressive

Unemployment Rate            3.5%               15%               20%              25%


                             0.54 M             0.58 M           0.61 M            0.63 M

                                                                  0.06              0.06
                                                0.05
  CT Counties                 0.05
                                                                  0.14              0.16              CT Observations
                                                0.13
     Flow of                  0.12
                                                                                                      • Largest increases in enrollment
    Displaced
                                                                                                        are expected in the Medicaid
 Group Members
                              0.38              0.40              0.41              0.42                and uninsured segments




                             1.70 M             2.02 M           2.17 M            2.32 M             NJ Observations
                                                                                                      • Largest increase in enrollment
                                                                                    0.28
  NJ Counties                                   0.23
                                                                  0.26                                  is expected to be the
     Flow of                  0.15
                                                                                    0.85                uninsured segment
                                                0.66              0.76
    Displaced                 0.54
 Group Members                                                                                        • The Medicaid segment is
                              1.00              1.12              1.15              1.19                expected to experience the
                                                                                                        second largest growth


                             4.87 M             5.37 M           5.65 M            5.89 M
                                                                                                      NY Observations
                                                                                    0.75
                                                0.69              0.74                                • Largest increase in
  NY Counties                 0.61
                                                0.92              1.06              1.20                enrollment is expected to
     Flow of                  0.79                                                                      be the Medicaid segment
    Displaced
 Group Members
                                                3.76              3.85              3.94              • The uninsured segment
                              3.48
                                                                                                        experienced the second
                                                                                                        largest growth



                                     Medicaid            Uninsured         Individual



    Notes: The Sudden Stop: A Deeper Trough, A Bigger Rebound; Goldman Sachs Economics Research, 31 March 2020; Kaiser Family
    Foundation; Bureau of Labor Statistics Employment Situation, February 2020; Census.gov 2017 SUSB Annual Data Tables by
    Establishment Industry; NAICS Association Market Analysis Profile: NAICS Code & Total Employees; Bank of America Merrill Lynch,
    Managed Care Primer 2019, 01 May 2019; The Common Wealth Fund, For Many, COBRA Coverage Is Out of Reach; Manatt consultation;
    U.S. Census SAHIE Data (2019).




                                                                                                                               Source: Accenture




                                                                                                                                            28
Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 30 of 68




                                  VI.
                                  THE VALUE
                                  PROPOSITION
                                  FOR A “NEW”
                                  NEW YORK
             Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 31 of 68

To rebound from COVID-19, New York must re-establish itself as the world’s most compelling destination—the
best place to build a life and career. That starts with restoring trust in the health of the city, but there are three
additional values that are central to the promise of New York post-COVID-19: Opportunity, Affordability and
Innovation. These values reflect the ideals of a 21st century city, but they have become harder to realize as New
York has grown more expensive, its job requirements more exclusive, and its politics more polarized.


The city and region have literally tens of thousands of private organizations and public agencies that are
dedicated to advancing one or more of these values, but none have sufficient scale or resources to make a dent
in the ravages caused by COVID-19. Our conclusion is that New Yorkers must create new public-private
partnerships with diverse leadership from every sector. These partnerships must bridge the gaps in our society
and our economy: gaps in skills and knowledge, affordability and income, racial and ethnic disparities and the
digital divide. This will require a new organizing framework, bringing together leaders, experts and advocates
from all sectors.


A. ADVANCE OPPORTUNITY THROUGH EDUCATION, ENTREPRENEURSHIP, AND EMPLOYMENT
   PARTNERSHIPS
   New York’s comeback from past crises has centered on the proposition that this is a city where
   opportunities abound, whether you want to get an education, land a great job, start a business, or
   become a Broadway star. Opportunities are not equally available anywhere, but New York offers a
   broader spectrum of opportunities with greater potential rewards than any other place in the country,
   if not the world. Now is the time to ensure that New York’s recovery embraces and promotes racial
   equity and true equality of opportunity that the world desperately needs.97


     1) A PUBLIC-PRIVATE PARTNERSHIP FOR BLENDED LEARNING
        In March, the abrupt transition of primary and secondary education to an online format, opened
        the door to rethinking curriculum and pedagogy. Educators learned new skills, bureaucrats made
        practical decisions, unions bent contracts, and the private sector came to the table to help
        create materials and standards for the virtual classroom.


        When COVID-19 struck, the New York City Department of Education (DOE) had days, not years,
        to develop a new education platform, acquire equipment, identify curricula and train teachers in
        its use. The emergency nature of this shift required centralization of the selection and
        procurement of programs and materials, rather than the legacy process through which each of
        the city’s 32 school districts makes its own decisions—a process that is inefficient, expensive
        and daunting for vendors.98 With unprecedented urgency and flexibility, the DOE and the United
        Federation of Teachers leaned heavily on the private sector to accomplish the transition. This
        public-private partnership must continue and be enhanced as public education moves to a
        blended learning model of classroom and online instruction in the fall.


        There are precedents for this type of cooperation, but on a smaller scale: IBM’s P-TECH High
        School in Brooklyn, Mastercard and K2’s cybersecurity-focused early college high school in the
        Bronx, and the CS4All program launched by venture capitalist Fred Wilson that is preparing
        5,000 teachers to teach computer science. Computer science programs are unequally
        distributed, with a greatest concentration in Manhattan and Brooklyn.99 The curriculum is
        sometimes insufficient, with a focus on basic knowledge but not the tools needed to transition to
        more advanced work and job opportunities such as an IT developer.100




                                                                                                                    30
      Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 32 of 68

  Schools will reopen in the fall but cannot accommodate all the city’s 1.1 million students with
  appropriate social distancing, which means that remote learning will continue to be a major
  component of the education experience. There is much work to be done to perfect the model,
  but New York City is positioned to be a leader in K-12 blended learning, working in partnership
  with a growing local cluster of education technology entrepreneurs and nonprofit organizations.
  The full force of the city’s tech sector should be put behind this transformation, the schools of
  education must be brought into the network, and philanthropic resources should be
  aggressively committed to finally bridging the digital divide that has historically disadvantaged
  so many Black and Hispanic students.

     “This year of remote learning is both incredibly challenging, and also
     an opportunity to learn new ways of teaching, learning, studying and
     assessing. The city’s tech leadership is prepared to make a major effort
     to help teachers, students and families adapt to digital learning and
     make it a permanent complement to traditional classroom education.”
                                      Fred Wilson, Chairman, CS4All & Partner, Union Square Ventures


2) A JOB PARTNERSHIP TO CLOSE THE SKILLS GAP
  Actions taken by business and government to sustain essential services during COVID-19
  dramatically accelerated workplace automation and digitization. Even pre-COVID-19, analysts
  estimated 42% of workplace activities would be digitized in some capacity as early as 2030.
  Consequent job losses will disproportionately impact communities with lower levels of
  educational achievement and contribute to health-income-race disparities. 101

            “A crisis amplifies trends; it doesn’t create a new paradigm.”
                                           David Solomon, Chairman & CEO, Goldman Sachs

  The labor market is shifting more quickly than schools of education or school bureaucracies can
  keep up with. As a result, there is a structural disconnect among the job market, the classroom
  experience, and most educational and training programs. Of the top fifteen hard skills
  requested on job listings in the region, six skills have shifted in the last two years, a 40%
  change in the advanced skills demanded.102


  In January, there were more than 300,000 job listings posted in the city, with most of them requiring
  some technical credentials.103 Today, there are still over 200,000 job vacancies, even with
  unemployment in the city at more than 18%.104 The problem with the region’s labor market pre-
  COVID-19 was a shortage of skilled workers, not jobs. Post-COVID-19, the same issue will only intensify.


  COVID-19 could ultimately leave as many as one million New Yorkers unemployed, adding to the
  existing skills gap and requiring new models for preparing New Yorkers for jobs in growth sectors of
  the economy. To address that challenge quickly and at scale, educators and employers must
  engage in public-private partnerships that depart from past practice in the city. A collaboration
  among over twenty large New York City employers to create a job council is in formation. Their goal
  is to work closely with New York City’s public schools and colleges to create sustainable pathways
  into careers, develop new strategies for workplace learning and skills application, and to expand
  microcredentials and other elements of work-integrated learning.




                                                                                                       31
                      Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 33 of 68

                Creating a holistic education and job-skilling program will require changes in funding silos,
                state certification and degree requirements, and broad-based buy-in from educators and
                employers. This sets the stage for embedding workforce development programs in an
                educational setting, a necessary convergence to prepare students for jobs in a knowledge-
                based economy. The transition to a blended learning curriculum (online and classroom) that is
                taking place in New York and elsewhere can expand the range of opportunities for companies
                and their employees to contribute directly to curriculum development and instruction, and
                spur changes in city, state and federal policies that hobble needed reforms.



       Exhibit 11: Top hard skills required by employers in the region have shifted in response to
       a post-pandemic world


Top 15 hard skills,             Frequency                                    Top 15 hard skills,           Frequency                           Change in
2018 - 2020                     in Postings                                  April 2020                    in Postings                         demand, p.p.
Accounting                       5%                                          Strategic Planning              7%                                   4%
Auditing                         5%                                          Accounting                      6%                                   1%
Selling Techniques               5%                                          Business Development            6%                                   3%
Merchandising                    5%                                          Project Management              6%                                   2%
Nursing                          4%                                          Merchandising                   5%                                   0%
SQL (Programming Language)       4%                                          Customer Relationship Management 4%                                  2%
Agile Software Development       4%                                          Budgeting                       4%                                   2%
Python (Programming Language)    4%                                          Investments                     4%                                   2%
Financial Services               4%                                           Auditing                       4%                                   -1%
Java (Programming Language)      3%                                          Customer Satisfaction           3%                                   1%
Project Management               3%                                          Financial Services              3%                                   0%
Strategic Planning               3%                                          New Product Development         3%                                   0%
Business Development             3%                                          SQL (Programming Language)      3%                                   -1%
Computer Science                 3%                                          Risk Management                 3%                                   1%
Automation                       3%                                          Selling Techniques              3%                                   -2%


                                  Skills that remain in the top 15   Skills that fell out of the top 15   Skills that appeared in the top 15




           40% of the top skills in demand have changed in April 2020 (post-pandemic) vs the last 2 years: strategic planning,
                     business development, and project management have jumped to the top of the list of demanded skills
                                      while nursing and computer-oriented skills have fallen out of the top 15.


                                                                                                          Source: McKinsey analysis of data from EMSI 2020.1




                                                                                                                                                       32
                  Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 34 of 68
      3) JOB MATCHING: IMMEDIATE AND LONGER-TERM NEEDS
         Matching programs are a critical tool in moving people into gainful employment and careers.
         Few systems today are able to do the comprehensive skill-based matching required to perform
         successful workforce placement with targeted upskilling, and certainly not at a meaningful
         scale. New York needs to mount such an effort quickly.

          New technology platforms have emerged using the application of artificial intelligence to
          provide real-time labor supply and demand data and improve matching. Applying advancements
          in AI, machine learning and even quantum computing, New York should quickly launch a public-
          private initiative to place large numbers of unemployed residents in employment. An example
          might be matching a registry of unemployed actors with expanding online education and
          telemedicine programs, where their communications and entertainment skills might be
          particularly relevant.

          One resource could be People + Work Connect, an employer-to-employer initiative, that brings
          together companies laying off employees with those in urgent need of workers. The free B2B
          platform works cross-industry to shorten the cycle of unemployment. The analytics-driven
          platform pools non-confidential and aggregated workforce information by categories such as
          location and experience.105

          CUNY, where most city public school graduates attend college, reports the need for greater job
          matching. In 2019, only 20.6% of CUNY students participated in an internship and only 11.7% were in
          a paid internship, putting these students at a disadvantage in a competitive job market where
          building relationships with employers prior to application for a permanent job is important.106

          Job matching programs are also important to the city’s expanding gig economy, which will need to
          absorb many who lost their jobs due to COVID-19. There is a need for a public-private platform
          where gig workers can identify opportunities to quickly begin earning along with an initiative to
          develop portable benefits to make this flexible approach to employment more financially secure.

    Exhibit 12: The CUNY system has significantly improved graduation rates since 2004 and
    contributes meaningfully to the region’s supply of health care and STEM workers

CUNY's 3-year graduation rates have improved in the last 10 years                         Degree types awarded by CUNY schools in 2018

                                                                                     Number of                                       Share of
                  CUNY 3-year Graduation rate (%)
                                                                                  degrees awarded                         degrees awarded (%)

     CUNY Total              13             9     22                          Business                    12,464                             20%

     BMCC                 11           10        20                           Humanities                     16,239                          26%

     Bronx              8         9         16                                Social Science   3,897                                          6%

     Hostos              9                                38           46     Health care                 11,934                             19%

     Kingsborough                 22                  6    28                 STEM                 7,086                                      11%

     LaGuardia               14             9     23                          Education        3,973                                          6%

     Queensborough          12          11        23                          Other               6,519                                      10%


                         National average for large city public          2004 Cohort        2014 Cohort        High demand field
                               2-year systems: 20.9%

  Note: Data includes all completed post-secondary degrees.

                                   Source: McKinsey analysis on data from CUNY; Integrated Postsecondary Education Data System Graduate Rate Survey,
                                            2011-2012 & The National Center for Education Statistics (NCES) & IPEDS 2017 Graduation Rate Survey, NCES;
                                   McKinsey analysis of data from the National Center for Education Statistics; McKinsey analysis on data from NCES IPEDS




                                                                                                                                                    33
                 Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 35 of 68

    4) A ONE STOP SHOP FOR ENTREPRENEURS IN CRISIS
            Borough chambers of commerce estimate that as many as a third of local small businesses will
            permanently close as a result of COVID-19.107 Most small businesses have less than three
            months of cash reserves, the entire length of NY PAUSE.108 That means that funds to restart,
            pay back rent and buy inventory are exhausted, leaving tens of thousands of entrepreneurs at
            risk, particularly business owners of color.


            The Partnership Fund for New York City and the New York City Economic Development
            Corporation are working with borough chambers of commerce and business leaders to
            establish a “Restart and Recovery Clearinghouse” that will mobilize financial and technical
            support for struggling entrepreneurs, with a focus on minorities and women. Volunteer advisors
            drawn from corporations, technology firms, private equity, accounting and law firms will be part
            of a menu of support. The goal is to provide timely intervention at scale to save as many
            businesses as possible.


 Exhibit 13: More than two in five vulnerable jobs in New York City are in small businesses
 with fewer than 100 employees; SMBs account for a significant proportion of vulnerable jobs
 across sectors

Vulnerable private sector jobs by industry and company size (% of total, thousands of jobs)1

Accomm. & food service                                         58%                                     11%                          30%                    679

Retail                                        31%                      6%                                    63%                                           461

Healthcare                                            44%                                   20%                                36%                         390

Administrative                         22%                       16%                                         62%                                           251

Construction                                                              72%                                                 18%               10%        215

Professional services                                41%                              16%                                43%                               211

Arts, entertainment & rec                            42%                                    22%                                36%                         172

Transportation                          24%                         15%                                      61%                                           154

Wholesale                                             45%                                    19%                               37%                         154

Education                               22%                         18%                                       60%                                          139

Finance                          14%                11%                                              74%                                                   131

Personal services                                                            78%                                                8%            14%          129

Manufacturing                                       38%                               22%                                     40%                          124

Real Estate                                                         65%                                          12%                   23%                 90

Information                            21%                    13%                                          66%                                             83

Religious & Civic                                                      68%                                              16%                   15%          65

Management                  3%    10%                                                         87%                                                          49

Repair & maintenance                                                            83%                                                   6%       11%         26

Utilities                   4% 2%                                                           94%                                                            12

Mining                                        33%                               18%                                    49%                                 1

Forestry and Logging                                                                  100%                                                                 0

                                                                                                                       <100         100-499         500+

                                 100% = 3.5M
Total vulnerable private
sector jobs (% of total)
                                                           43%                           14%                              43%


1. Analysis determines vulnerable jobs as a function of physical distancing policies and their immediate knock-on economic consequences – assumes
maximum physical distancing (defined by shelter-in-place policy); data is for the NYC MSA.

                                                           Source: McKinsey Global Institute analysis, LaborCUBE, BLS Occupational Employment Statistics




                                                                                                                                                                 34
           Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 36 of 68

      For example, the Clearinghouse could organize corporate procurement, advance purchase, and
      digital coupon programs to start cash flowing to recovering small businesses. A “Shop Local”
      digital coupon system linked to existing payment cards could be offered to employees to use
      for shopping and eating at their favorite local establishments.109 At sufficient scale, pursued by
      the regions’ largest employers, the value of these prepaid coupon incentives could provide
      material funding to help small businesses restart their operations via prepaid packages. Major
      credit card companies could support this effort using their back-end infrastructure to meet the
      terms of the employer and set the small business parameters.


         “We need a “Go Digital” package for small and medium sized businesses
         to provide the means and infrastructure to bring them online.”
                                         Hafize Gaye Erkan, President and Board Member, First Republic Bank


      Another goal of the Clearinghouse will be to expand the capacity of the region’s Community
      Development Financial Institutions (CDFIs), mission-driven lenders and microfinance
      organizations. The crush of Paycheck Protection Program (PPP) loan applications from
      unbanked, largely Black- and Hispanic-owned firms stretched the resources of New York’s nine
      SBA-approved CDFI lenders. Goldman Sachs moved quickly with New York City’s Small
      Business Services agency to capitalize CDFIs that originated 7,500 no-interest loans averaging
      $75,000 at the beginning of the shut-down. One-third of the capital was deployed in
      communities of color.110 Other banks and foundations have contributed to the capitalization of
      CDFIs to enable them to originate federally guaranteed PPP loans, but much more capital is
      going to be required to meet startup needs.


B. PARTNERSHIPS TO TACKLE THE AFFORDABILITY CHALLENGE
  Across almost all demographics and income levels, New Yorkers cite the city’s rising costs as the most
  serious challenge to living or owning a business here. Housing is the biggest cost concern for residents;
  for entrepreneurs and employers the challenge is high rents, regulatory burdens and taxes. COVID-19 has
  changed the value proposition, since previous advantages such as foot traffic and easy access to the
  offices of clients and potential customers have diminished. On the contrary, over the past decade,
  political forces have created a much more expensive and litigious environment for business that is no
  longer sustainable for those whose margins were narrow before the pandemic.


  The following are proposals for public-private initiatives to reduce the cost barriers that make the city
  unaffordable to so many.


   1) REBUILD COMMUNITY DEVELOPMENT CAPACITY
      Beginning in the 1970s, when the private sector had little or no interest in real estate in the city’s
      struggling neighborhoods, a network of community development corporations (CDCs) emerged,
      seeded with foundation and federal funding. Local CDCs partnered with intermediaries like LISC,
      Enterprise, the Community Preservation Corporation and the New York City Housing Partnership,
      as well as banks and limited profit developers, to build and renovate distressed properties into low
      income and affordable rental and owner-occupied housing. With donations of tax-foreclosed
      property from the city, but relatively limited city or state funding, these public-private partnerships
      established the largest affordable housing program in the country and resurrected dozens of city
      neighborhoods between 1980 and 1995.




                                                                                                              35
    Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 37 of 68


As land and residential values rose, the role of CDCs in housing development diminished and few
remained strong enough to sponsor or negotiate projects that would be welcome in the
community. Homeownership programs that had allowed residents to share in the appreciation of
real estate values largely disappeared and fears of gentrification and displacement exploded. The
result was the need for more city subsidies to “buy peace” and the loss of collaborative efforts to
address affordable housing needs. In recent years, rezoning actions intended to ramp up
affordable housing production have stalled, leaving the city far short of the inventory needed.


Post-COVID-19, recovery depends on rebuilding strong community development infrastructure so
that neighborhoods can once again be supportive and engaged partners in the growth of the city,
rather than ceding representation to anti-development activists. Programs must be created that
restore a central CDC role. One opportunity is with the New York City Housing Authority (NYCHA),
the city’s largest landlord with more than 180,000 units of federally subsidized housing and
significant parcels of developable land. The city has struggled for more than a decade to accelerate
programs that transfer the management, rehabilitation and new development of NYCHA sites to the
private sector. CDCs and intermediaries could move these programs forward in partnership with
private developers and investors in order to shore up deteriorated NYCHA housing and build
thousands of new market rate and affordable units on publicly owned properties.


The city and metropolitan region are likely to see an increase in distressed real estate over the
coming year, sparking opportunities to repurpose property to meet public needs. A task force should
review and propose innovative ways to repurpose these properties for residential, commercial or
industrial use. Hotels, which were over-built before the pandemic are an obvious example.


The city is already renting hotel rooms for homeless and quarantine housing and considering them
for conversion to supportive housing. The city has some leverage through property tax liens, but a
federal program that would permit acquisition and write down of mortgages or mortgage-backed
securities—similar to the Resolution Trust Corporation of the 1980s—would be the most efficient
way to take advantage of depressed values and fill the need for affordable housing and
commercial space. Local CDC sponsorship is essential for such programs to be successful.




                                                                                                  36
      Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 38 of 68

     “We must seize this moment to rethink how we rebuild faster, fairer,
     more efficiently, and bring infrastructure into the 21st century for all
     New Yorkers.”
                                                     Rob Speyer, President & CEO, Tishman Speyer


2) CREATE MORE FLEXIBILITY IN BUILDING AND ZONING CODES
  COVID-19 sent many young workers home to live with parents in other regions, rather than
  sheltering in place in a cramped and expensive city apartment. Now it is time to bring them back.
  The fact that 54% of jobs in the city can be handled remotely has given many young professionals
  a new perspective on their place of residence.111 Building owners report that tenants are giving up
  leases on expensive apartments until they see whether the value proposition of city life still makes
  sense to them.


  For those who do not currently live in the region but are considering a job here, affordability issues
  are the primary gating factor.112 In response, some employers are no longer requiring new hires to
  live in New York state.113


  Models of affordable housing development that can be built at reasonable cost have been piloted
  in the city, but never scaled. They often meet resistance from interests wedded to the status quo.
  Obstacles range from setback and parking requirements to density and NIMBY issues. This has
  added unnecessarily to the costs and difficulty of producing affordable housing in New York.


  Some examples of new ideas and models that should be scaled include:
  • ShareNYC, an initiative of the city Department of Housing Preservation and Development that
    provides zoning and building code waivers to permit construction of a modern version of Single
    Room Occupancy housing with private bedrooms and congregate living space with flexible leases.

  • My Micro NY, a demonstration allowing construction of small apartments developed during the
    Bloomberg administration, adjusted zoning and building codes to increase density and meet the
    demands of the growing single population.114

  • Legalization of basement apartments in low density neighborhoods is being piloted in Brooklyn
    and has the potential to produce rental income for homeowners and create safe additional units at
    an affordable cost. It requires code waivers and neighborhood acceptance.

  • Policies enabling conversion of existing homes and apartments into smaller units for single
    individuals across the region should be explored. According to the Regional Plan Association,
    allowing for as-of-right construction of Accessory Dwelling Units and for the dividing of overly-
    large single-family homes could produce over 500,000 additional housing units in the region.115

  • After 9/11, Lower Manhattan became the fastest growing residential neighborhood in the city,
    spurred by federal incentives that temporarily subsidized rents for those who were willing to move
    to a neighborhood widely considered a terrorist target. Today, a third of Lower Manhattan
    residents walk to work.116 Similar live-work opportunities and federal incentives should be
    considered in the city and the broader metropolitan region, capitalizing on lower land and
    construction costs beyond the five boroughs.




                                                                                                        37
      Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 39 of 68

3) COMMUNITY-BASED CHILD CARE
  One of the key factors influencing the increase in remote, work-from-home arrangements is lack of
  child care options. In the New York metropolitan region, an estimated 11.5% of households with
  children include someone 18 or older who is not working primarily because they are caring for
  children due to the closure of school or daycare.117 The state allocated $30 million in child care
  funding to income-eligible essential workers during the height of the pandemic and is providing
  another $65 million to reopen and expand child care centers under new safety guidelines.118,119 In
  the wake of COVID-19, child care needs are bound to increase, requiring a combination of
  community-based and private sector solutions to fill in the gap and provide affordable options for
  families across the city.120,121


  A community-based “pod”—or family childcare cooperative—provides many advantages to the
  traditional in-home care and institutional day care centers. Under this model, family day care
  providers come together to rent a convenient, common space. A micro-marketplace is set up in
  partnership with social media companies, providing online access to convenient pod locations.
  Developing these new centers, which could also accommodate online education for children who
  are only spending partial days in school, should be a priority for nonprofit organizations and
  owners of vacant retail space.


4) TAX REFORM TO PRESERVE AND ENHANCE NEW YORK’S COMPETITIVENESS
  There is no more important measure for economic recovery in New York than for government to
  work collaboratively with private sector experts to determine whether and how to adjust the tax
  code to deal with budget deficits. A recent study examining American cities with the highest tax
  burdens ranked New York in the top ten for virtually all income levels.122 At the same time,
  COVID-19-related revenue losses are projected to be at least $5 billion for the city and $13 billion
  for the state in the coming fiscal year which threaten the ability to sufficiently fund essential
  services like Medicaid and education.123




       “When businesses face a demand shock or when government faces
       a fiscal crisis, the reaction is to increase prices and taxes. It’s always
       wrong. Keeping prices low and reducing certain taxes will go a long
       way for a better outcome.”
                                                       Alan Fishman, Chairman, Ladder Capital



  Stabilization of the tax revenue base to avoid further losses should be the first objective in a
  recovery plan. The reliance of the New York metropolitan region on personal income taxes is
  already higher than peer states at 59.3% of all revenues, compared to only 37.8% nationally, 47% in
  Connecticut and 40.9% in New Jersey. On the other hand, New York receives a low share of its
  revenues from consumption taxes (particularly sales taxes) compared to other states.124




                                                                                                     38
        Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 40 of 68



Exhibit 14: New York City tax revenues totaled $60.7B in FY2019 and relied heavily on
property and real estate bases



                                     New York City Tax Revenue - FY 2019
                                                 (% of total)

               Other taxes

               Other real estate                        5%
                                                   6%
               Business income               10%

                                                                     46%                         General property

               Personal income
                                            20%



                                                        13%


               General sales




                                   Taxable sales                                                   Tax levied
         General Sales Taxes                                        General Property Taxes
                                   ($ million)                                                     ($ million)

         Restaurants &                                              Commercial
         eating places
                                        $21,958                     and industrial
                                                                                                           $11,995


                                         $9,928                     Rental residential,                   $10,274
         Electric power
                                                                    coops, condos

                                                                    Residential
         Traveler accommodation          $9,449                                                            $4,204
                                                                    (3 or fewer units)

         Auto dealers                    $5,859                     Utility property                        $1,841


         Clothing stores                 $5,682                   • NYC stands nearly alone among U.S. cities in
                                                                    terms of its utilization of City sales taxes,
         Electronic shopping             $4,076                     personal income taxes and, corporate income
                                                                    and other business taxes.
         Telecommunications              $3,649                   • NYC’s own-source tax revenues are larger
                                                                    than any other U.S. city, by a considerable
         Building materials                                         measure.
         & supplies                      $3,640
                                                                  • NYC tax revenues account for about 55% of
         Other professional
                                         $3,585                     all New York local government tax revenues.
         services
                                                                  • About one-half of all NYC expenditures (all
         Miscellaneous retail            $3,473                     funds) are for health, social services and
                                                                    public education.


                                             Source: KPMG compilation from various data sources, including U.S. Bureau of the Census,
                                                                    NYC Independent Budget Office and NY Association of Counties.




                                                                                                                                  39
           Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 41 of 68

      The idea of raising tax rates on the highest earners could have the effect of creating further
      losses. The top 1% of earners who currently account for almost 40% of state tax revenues are
      highly mobile.125 Many relocated to other locations during the pandemic and, after five months
      working remotely, some may consider permanent residence outside the city or state.
      Immediate measures to create a more competitive tax environment include:
      • Restoration of the full federal allowance for state and local tax deductions (“SALT”), which costs
        New York’s high earner tax filers some $15 billion in additional federal taxes annually.126
      • A moratorium on competitive economic development incentives among the seven Northeast
        states that are collaborating to fight COVID-19 (Connecticut, Delaware, Massachusetts, New
        Jersey, New York, Pennsylvania and Rhode Island).
      • Review recommendations for both reductions and new revenue options that were recommended
        in 2013 by a state commission co-chaired by H. Carl McCall and Peter J. Solomon.127 These
        included reductions in tax subsidies and rationalization of other special interest features of the tax
        code that could raise additional revenues while reducing unfair burdens.
      • Take up proposed revisions of the city’s real estate tax code with the objective of reducing the
        burden on regulated rental housing and passing those savings through to tenants or to abate the
        cost of property improvements; eliminating the commercial rent tax on small and medium sized
        business; reducing the rate for utilities that are ultimately paid by customers; and, creating
        comparable assessments and rates for co-ops, condominiums and private homes.


             “The city budget crisis presents an opportunity to cut waste and
             the private sector can help government make tough decisions.”
                                                               Charles Phillips, Jr., Chairman, Infor


C. INNOVATION PARTNERSHIPS: WHAT GOT YOU HERE WON’T GET YOU THERE
  The core premise of the Innovator’s Dilemma is that success as a business (or a city) can make it harder
  to embrace the innovation required to meet new challenges in an ever-changing world.128 New York City
  faces the risk of being captive to the status quo at a moment when emergence from the COVID-19 crisis
  requires dramatic change; New York must embrace an innovation agenda developed not from traditional
  sources but from the collision and collaboration of disruptors from across multiple sectors.


  CASE STUDY: The Transit Tech Lab
  In 2018, the MTA and the Partnership for New York City established the Transit Tech Lab, becoming a
  model for how public agencies can embrace innovation in a smart way and “try before they buy.” This
  partnership put private sector expertise and access to cutting edge technology at the disposal of the
  agency. Proof of its success was demonstrated during the response to COVID-19, when the MTA
  called on Transit Tech Lab to quickly pilot and deploy new devices that improve passenger flow and
  reroute buses to accommodate essential workers during the hours the subway was closed.129 In the
  example of the Essential Connector smartphone app, it took four days to accomplish what, under
  normal procurement policies, could have taken years. The MTA and Transit Tech Lab recently
  announced a COVID-19 Challenge, inviting the tech community to submit product ideas that promote
  transit safety.

  The Transit Tech Lab can also help expand purchases from minority and women-owned businesses,
  which are often not able to meet the requirements of conventional procurement processes. This is a
  model that can and should be adopted in every sector of government.




                                                                                                             40
      Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 42 of 68

         “The next chapter is finding the vaccine and restoring confidence.
         Let’s get out of our own way, cut through the red tape, and get
         critical projects done across all industries.”
                                      H. Rodgin Cohen, Senior Chairman, Sullivan & Cromwell LLP


1) PARTNERSHIP TO DISRUPT STATE AND LOCAL GOVERNMENT
  In the face of the pandemic, businesses moved quickly to change traditional ways of operating and
  adopt new practices to achieve greater productivity and lower their costs. State and city
  governments also used emergency powers to innovate in the face of necessity but were crippled
  by a lack of internal technological expertise and obsolete equipment and information systems.
  More creative and forward-thinking approaches to government service delivery, facilities, staffing
  and procurement are important for both efficiency and to help close budget gaps. This will depend
  on forming a public-private partnership that the city’s financial services and technology sectors
  are uniquely equipped to support on the business side, along with representation from organized
  labor and government innovators.


  During the COVID-19 crisis, Governor Cuomo has issued over 40 executive orders, some of which
  provided more efficiency in various business and regulatory practices, reflecting modern
  technology and the changing ways businesses are conducted.130 As the economy reopens, the
  efficacy and impact of these efforts should be evaluated to determine if any of the changes should
  be made permanent.


  Some other recommendations include:


  • A thorough examination of how much of government work can be done remotely or online to
    reduce real estate, office and facility costs and reduce strain on mass transit and city
    infrastructure.
  • Reform of the civil service system to allow for quicker hiring and promotion of employees
    equipped to deal with rapidly changing technology.
  • Modernization and integration of IT systems and aggregation of data and improved analytics to
    better manage government services and, potentially, generate new sources of revenues.
  • Reform of government planning and procurement processes: leveraging private and academic
    expertise to help vet and expand the diversity of public contractors, along the model of the Transit
    Tech Lab partnership with the MTA and other transportation agencies.
  • Re-engineering of bureaucratic, redundant review and approval processes within agencies and
    authorities.
  • Reduction in contracts costs through reforming liability standards and indemnity clauses for
    construction, engineering firms, professional services and others doing business with the city and
    state. Certain tax preferences and incentives should also be reevaluated for their efficiency and
    effectiveness in bringing economic activity to New York. Eliminating specific preferences or credits
    could free up public resources to invest in modern operating systems, upgrade infrastructure and
    fill the budget hole left by COVID-19.
  • Experts should be convened in special purpose panels that consider additional ways the state and
    city can reduce expenses through reforms of procurement, regulations and operations.




                                                                                                     41
      Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 43 of 68

2) PARTNERSHIP TO CLOSE THE DIGITAL DIVIDE
 COVID-19 demonstrated the importance of universal access to broadband and, increasingly, 5G
 telecommunications services to accommodate e-learning, telemedicine and the online transition of
 small business. New York City’s efforts to close the digital divide have fallen short, largely due to
 bureaucratic obstacles and failure to create an effective forum where public agencies, telecom
 service providers and property owners can resolve differences and expedite installation of
 equipment. New leadership at the city Department of Information Technology & Telecommunications
 has taken important steps in this direction.


 When the pandemic hit, 21% of NYC households had not adopted or did not have access to
 broadband service.131 Disparities here mirror those of education and other socioeconomic
 indicators: 41% of individuals without internet access do not have a high school degree and 44%
 live below the poverty line.132 On average across the country, 14% of public school students are
 unable to complete their school work due to these limitations.133


 To better support the transition to e-learning during the pandemic, Altice Advantage and Charter
 Communications offered free wi-fi access to college and K-12 students and professors through the
 end of the school year.134,135 Government should clear the way to enable private industry to roll out
 robust infrastructure in every corner of the city and provide wi-fi access in the interim, as they
 have done in other places.




                                                                                                    42
      Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 44 of 68

3) REGIONAL PARTNERSHIPS TO ADVANCE INNOVATION

 Transition to Clean Energy

 The energy sector continued to deliver electricity, natural gas and petroleum products reliably
 through the three months of NY PAUSE, led by electric and gas utilities that had worked with public
 agencies to put in place solid pandemic response plans. This is the approach that should be
 applied to speed investments in renewable energy infrastructure, clean energy technologies, cap
 and trade policies for buildings, and transportation electrification.

 In 2019, New York state passed the Climate Leadership and Community Protection Act, a
 commitment requiring energy used in the state to come from clean and renewable sources by
 2050. The state’s energy goals include offshore wind farms with 9,000 megawatts of nameplate
 generating capacity, creating more than 1,600 jobs and able to power one million New York
 homes.136 A planning and regulatory structure was created in legislation, but without a
 commercial and private financing component. Post-COVID-19, funding for these initiatives can
 only be sustained through public-private partnerships.

 Electric and gas utilities already budgeted $20 billion to support the modernization of New York’s
 energy distribution systems.137 The state just approved a privately financed transmission line to
 bring renewable hydro-electric power to the city from Canada, ensuring continued reliable supply
 of low-cost electricity to the city. Con Edison and the National Grid are aggressively investing in
 renewable energy, battery storage and distribution grid modernization. Expanding on a regional
 strategy between New York, New Jersey and Connecticut can create economies of scale, lowering
 project development costs and electricity prices.138

 As the city and state have set aggressive sustainability agendas, real estate developers and
 building owners will have to move quickly to meet these goals. The city's Climate Mobilization Act
 requires that buildings exceeding 25,000 square feet reduce their carbon emissions 40% by 2030
 and 80% by 2050 or face steep fines.139 The Urban Green Council has proposed a cap and trade
 program to sell emissions credits between building owners. The program would allow buildings that
 achieve energy savings beyond what is required to sell that excess efficiency to those that can't
 meet the targets in time.140 Further, the program should also be structured to give building
 owners additional credits for energy efficiency investments in low-income neighborhoods and
 affordable housing developments that have historically lacked green investments.

 Electric vehicles (EV) are another opportunity to reduce reliance on fossil fuel.141 The federal
 Driving America Forward Act prioritizes new charging stations and infrastructure development
 critical to EV adoption. Between 2017 and 2018, EV purchases increased by 63%, providing up to
 $5.1 billion in savings for both EV drivers and utility customers.142 A regional approach to
 transportation electrification will ensure that charging infrastructure for passenger vehicles and
 light duty trucks is available along heavily traveled commuter and delivery routes within the region.

 These initiatives, including microgrids to support grid resiliency, will improve health outcomes in
 communities, particularly where environmental justice remains a challenge. More than a third of
 expected benefits—approximately 35%—of statewide clean energy programs and initiatives aim to
 support disadvantaged communities. The dramatic reduction in air pollution during NY PAUSE,
 reflective of the decline in economic activity and energy use demonstrates how closely energy use,
 the environment and public health are interlinked.143




                                                                                                    43
     Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 45 of 68

   “We could make New York more attractive by fast tracking procurement
   opportunities with NYC-based large corporations and the city for local
   technology firms.”
                                              Heidi Messer, Co-Founder & Chairperson, Collective[i]


Near-shoring and Local Supply Chains

Another opportunity where regional cooperation is advantageous and necessary is to optimize
local production and procurement. Advanced manufacturing has been an emerging industry in the
metropolitan region and should be a focus of future economic development efforts. Opportunities
range from AI-enabled devices to smart garments. Corporations were called upon during COVID-19
to provide hospitals and essential workers with PPE that they warehoused in anticipation of a
pandemic. The government had no such supplies on hand, nor was the U.S. prepared to quickly
produce them.

New York pivoted quickly and its garment, advanced manufacturing, and artisan sectors were
producing gowns, masks, shields, ventilators and testing kits within 12 weeks. In recent decades,
the country has relied on highly taxed imports even for essentials and now face a 35% drop in
maker-capacity in the wake of COVID-19.144 To avoid further disruptions, states across the country
are focusing on diversifying supply chains and localizing sources.

The metropolitan region should be ahead of the curve. A regional task force could identify the
possibilities for near-shoring production in the city and across the region.



Advocacy for the Northeast Region

During COVID-19, Governor Cuomo pulled together a council representing the governors of seven
Northeastern states. Going forward, government and business leaders of the Northeast states
should work collaboratively and provide leadership on critical national issues. There is some history
for collective action by states on migration of greenhouse gas emissions and climate change, but
this should be extended to broader areas of common interest, starting with a COVID-19 recovery
agenda with the following priorities for federal action:

• Stimulus funding to reimburse states and cities for COVID-19 expenses and revenue losses.

• Limitation on the liability of employers to COVID-19-related lawsuits.

• A new national infrastructure program based on a public-private partnership model.

• Reversal of immigration policies that restrict visas for highly skilled and seasonal workers and
  students; adjust H-1B visas to correspond to labor market demands; and legalize DACA recipients.

• Reversal of the federal cap on deductibility of state and local taxes.

• Expand housing vouchers to bridge rent payments for workers unemployed as a result of
  COVID-19, as passed by the U.S. House of Representatives in their HEROES Act.

• Provide a federal backstop for coverage through a Pandemic Risk Insurance Act.




                                                                                                      44
         Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 46 of 68


CASE STUDY: REGIONAL PARTNERSHIP FOR LIFE SCIENCES
In 2017, New York state and city joined with the Partnership Fund for New York City, research
institutions, and representatives of Long Island, Mid-Hudson Valley, Westchester and the
pharmaceutical corridor of New Jersey to develop a global hub of life sciences in the metropolitan
region. Life sciences is a growing industry with significant potential to help lead recovery. Eleven of
the top twenty global pharma companies are headquartered in the region, as are four of the top ten
biotech companies.145

The value of biotech and life science R&D is fueling public and private investment in these clusters.146
Deerfield Management recently closed a $840 million capital fund aimed at improving the way health care
is delivered to patients. With city and state support, the new “Cure” campus at 345 Park Avenue South will
offer 300,000 square feet of space to scientists and entrepreneurs to collaborate and execute on this
mission. IndieBio, a leading bio-accelerator, this year launched a New York program on the campus of
Rockefeller University. With support from the state and the Partnership Fund for New York City, IndieBio
will replicate its San Francisco success with the acceleration of 90 seed stage companies.

New York has taken the lead on coronavirus response and vaccine. Pfizer’s Hudson Valley facility is
developing an mRNA-based coronavirus vaccine aimed at preventing further infection.147 Siemens
Healthineers in Tarrytown developed a laboratory-based test to detect the presence of SARS-CoV-2
antibodies and already shipped more than 3.3 million tests to health systems and laboratories across
the country.148

Of the five companies selected by the federal government to accelerate the production of a COVID-19
vaccine, three are based in the region.149 New Brunswick-based Johnson & Johnson announced that
its COVID-19 vaccine in-human clinical trials will commence in July and plans to manufacture a global
supply of more than one billion.

New York City-based life sciences startups secured a record 24 VC funding rounds worth at least $20
million in 2019. This is up 26% from the previous high of 19 rounds in 2018, and more than doubled
since 2017 when there were only 10 rounds. With 13 VC deals worth over $20 million so far in 2020,
the city’s life sciences startups are on pace for another record year in deal activity.150

To make New York the hub for life sciences, the public and private sector must continue to expand
the physical footprint and bridge the gap to move from research to commercialization. Distressed real
estate is a promising source of affordable wet lab space to continue this momentum.

Some recommendations to continue this momentum include151:
• Explore opportunities to take advantage of the increased commercial real estate availability to
  develop affordable wet lab space.

• Rethink the region’s supply chains with a focus on developing new manufacturing facilities in the
  region, with a focus on advanced manufacturing.

• Provide support and services to regional active pharmaceutical ingredient (API) and fine chemical
  manufacturers to take advantage of the Securing America’s Medicine Cabinet (SAM-C) Act
  incentives.

• Identify opportunities to partner with life sciences companies in the region to create new clusters
  of innovation.




                                                                                                             45
     Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 47 of 68

21st Century Mobility Solutions

The MTA, New Jersey Transit, and the PANYNJ jointly run the country’s largest mass transit
system. The safety and cleanliness of the system are top of mind for commuters whose trip to
work is the longest in the country, averaging 42 minutes.152

In the face of pandemic, transit agencies have taken extraordinary steps to reassure riders that
their health will not be compromised, including closing subway service from 1 a.m. to 5 a.m. for
disinfecting and thorough cleaning. All riders and workers are required to wear facial coverings and
mobile apps provide real-time information on crowding conditions, delays and service issues.
Riders are encouraged to report problems via email, social media or by dialing 511. These practices
are making a difference and must continue, with the addition of expanded testing and contact
tracing efforts.

Despite transit upgrades, surveys show that 25% of Americans plan to use public transit less
frequently post-COVID-19 and private cars more.153 In Manhattan, where excess traffic congestion
was a crisis pre-pandemic, this is impossible.

Pre-COVID-19, average travel speed in Manhattan's core business district dropped 5% annually
since 2012, while excess traffic congestion cost the city up to $20 billion annually.154,155 In the first
week after reopening, between June 8 and June 15, traffic congestion increased by 9%.156

To reduce congestion and raise at least $1 billion a year for transit modernization projects, a
congestion toll program in Manhattan was approved by the state to begin in 2021. Given the
increasing demand for and diversion of street space in response to COVID-19, congestion pricing is
needed more than ever and the U.S. Department of Transportation should accelerate its approval.

Subways, commuter rail and private cars should not be the only mobility options as the region
reopens. Ferries are an attractive but expensive alternative; they should be part of the MTA or the
PANYNJ system, with synchronized connections and payment systems.



  “As New York recovers, our region must continue to invest in modernizing
  our energy, transportation and health care infrastructure in order to
  restore economic vibrancy. I am confident we are up to the challenge.”
                                           John McAvoy, Chairman, President & CEO, Con Edison, Inc.




Micromobility

Micromobility is receiving broader acceptance to mitigate strain on public transit and to relieve
congestion. New York is playing catch up when it comes to biking. Electric bikes and scooters have
only recently been legalized.157 Paris has added 400 additional miles of emergency bike lanes.158
The United Kingdom moved its scooter pilot program up a full year as a result of COVID-19. Italy
and France are offering residents stipends if they buy a bike or scooter or sign up for a shared
service. Newcastle, in the United Kingdom, limited vehicular travel and prioritized pedestrian and
bike lanes connecting to schools, parks and retail.159




                                                                                                        46
     Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 48 of 68

Lyft’s Citi Bike memberships reached an all-time high in June and service is expanding into new
neighborhoods and introduction of e-assist pedal bikes.160 Other micromobility companies report
increases in new users, jumps in ridership and use cases that point to local residents opting for
scooters to get around during COVID-19.

Legalization of e-bikes and e-scooters needs to include better protections for riders and
pedestrians, as well as proper storage and enforceable rules of the road. To succeed, the city must
redesign its streetscape, find more appropriate storage space for equipment, and create
connectivity in payments and information between these last mile options and public transit.

Out of the over 1,250 miles of bike lanes in New York City, only 40% are protected, which
contributed to nearly 30 cyclist deaths in 2019, a recent high.161 To expand and upgrade bike and
scooter accommodations, the city should work with private companies that benefit from
micromobility at their doorstep. Introducing interoperable payment and data sharing systems will
also provide a comprehensive view of mobility patterns, driving better decisions about where new
infrastructure can be most impactful.


Optimization of Freight Operations

Public agencies have struggled for years with the inability of the city to efficiently accommodate
truck deliveries. This is a challenge that should be the focus of public-private partnership initiatives
with a strong technology component. COVID-19 brought a significant uptick in online purchases
and home deliveries, a trend that will likely continue. Truck-based freight accounts for 89% of the
365 million tons of cargo that enters, leaves or passes through the city each year.162 However, truck
routes are inefficient and costly. Delivery trucks account for over 470,000 parking violations and
contribute to reducing speeds within Manhattan to just seven miles per hour.163,164

Trucks currently drive back and forth between production facilities and retailers multiple times a
day. Pickup and delivery routes are not always determined by geographic efficiency, adding more
truck miles than necessary on city streets. Establishing consolidation centers—strategically located
hubs to optimize deliveries between the wholesaler and the retailer—could significantly reduce
mileage, congestion and cost. Ideally, these depots would be located outside the city’s central
business districts where multiple deliveries to a single site could be consolidated. Expanding the
use of smaller vehicles, like those currently piloted through the New York City Department of
Transportation cargo-bike program, and software management of the curbs would streamline last
mile deliveries, reduce congestion, idling, road hazards, double parking and more, while creating
more space for protected bike lanes.

As part of freight management, the city should implement its commercial sanitation zoning plan,
which was stalled due to COVID-19. Under the plan, private carters are assigned to individual or
neighboring districts through a bid process. The new approach would cut truck mileage by at least
a half, optimizing pick-ups based on geography. These districts might be applied to freight delivery
services as well, to accomplish the same purpose. Additional actions to ease congestion and
improve street utilization include: eliminating tour buses; incentivizing shippers and carriers to use
Share Use Networks; developing infrastructure (e.g. larger bike lanes and bike parking) to enable
the use of cargo-bikes; and incentivizing shippers and third party logistics companies to repurpose
vacant buildings into micro-fulfillment centers.165,166,167 Further, New York should incentivize night
time deliveries (7 p.m. to 6 a.m.)—focused in central business districts in Manhattan, Brooklyn and
Queens—to keep bike lanes, curbs and sidewalks clear during highly trafficked times of the day.




                                                                                                     47
Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 49 of 68




                                  VII.
                                  CONCLUSION
             Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 50 of 68

New York’s sense of pride and toughness is rooted in a long history of resilience and innovation. In the 19th
century, entrepreneurs and innovators flocked to New York to ignite the Industrial Revolution. New Yorkers
exceeded the expectations of the industrial age with the construction of the Brooklyn Bridge in 1883 and the
New York City subway in 1904. We surpassed our peers to build the tallest tower in the world, the Chrysler
Building. We then surpassed ourselves by building the taller Empire State Building only a few blocks away.
This mindset reflects the pragmatism, determination and openness to change that will be required if New
York is to successfully rebound from COVID-19.


As the pandemic raged, Governor Cuomo was accorded extraordinary powers to make decisions and take
actions required to deal with a state of emergency. He put forward a clear, data-driven approach to the
health crisis that commanded public support and resulted, by the end of June, in record low numbers of new
COVID-19 cases.


Responding and rebuilding from the economic crisis will be more complicated. It will require a significant
degree of consensus on the impact of the pandemic and how best to move forward. Providing the data
required to forge that agreement and suggesting components of a plan to accelerate recovery was the
purpose of preparing this report. The next step is to engage leaders from the private and nonprofit sectors,
who reflect the full diversity of the city, to bring their resources and expertise to the task of rebuilding and
reinventing our city.


Regarding the future of health care, the state government has the lead responsibility for ensuring public
health and coordinating the capacity-building and longer-term transformation of the hospital and health
care system. But the state will need the support of business, labor and health IT experts to accomplish
this task. A new entity should be established to assume responsibility for policy making, monitoring and
enforcing testing and tracing, capacity-building and measures needed to ensure public health. Separate
public-private partnerships should be set up to develop plans and policies to reorganize the current
system around achieving community health objectives and corresponding reform of funding and
reimbursement requirements.


Ideally, economic recovery should be led by the nongovernmental sectors—business, labor, research and
educational institutions, and other experts. One past model for coordinating the interface between
government and other sectors that is required to manage disaster recovery is the Lower Manhattan
Development Corporation (LMDC), created after 9/11. Set up as a state authority, LMDC synchronized state
and municipal planning, ensured public input and allocated federal funding.


This report has proposed a variety of public-private partnerships to mobilize collective actions around
various aspects of economic recovery and to provide specialized input into planning and execution of key
interventions. Top priorities, beyond health, are initiatives that would fast track and scale aid to small and
minority-owned businesses; improve online education and training and hiring of disadvantaged populations;
implement a community development approach to affordable housing production; develop a balanced plan
for budget and tax reform; modernize government processes and advance renewable energy, digital
infrastructure and freight delivery optimization.


As the city and region struggle to emerge from the pandemic, health and economic challenges are conjoined
with issues of race, police-community relations, increases in crime, and reform of the criminal justice system.
Multi-sector leadership must come together in a spirit of hope and collaboration to resolve them. The
business community is committed to assist and support this effort.




                                                                                                               49
Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 51 of 68




                     VIII.
                     ACKNOWLEDGEMENTS
               Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 52 of 68

The Partnership for New York City would like to thank all the individuals and organizations who gave their
time, expertise and resources to make this report possible. The conclusions and the recommendations are
the views and responsibility of the Partnership for New York City.


A selection of detailed exhibits and reports are available for review on the Partnership website
www.pfnyc.org. Reports on creating a resilient system of health, the economic impact of changes to certain
taxes, pandemic risk and other topics as relevant will follow.


Consultant Teams



Jack Azagury                Avigail Goldgraber            Rachel Martin              Jesse Sands
Lee Barrett                 Tiffany Gong                  Trevor Matern              Ava Scheininger
Gabrielle Brown             Charles Hack                  Laurie McGraw              Tejaswini Shetty
Caroline Chambers           Matthew Haggerty              Lynn McMahon               Charlie Smith
Jake Chan                   Girard Healy                  David Moskovitz            Michael Spellacy
Shiva Chandrasekaran        David Helin                   Kenneth Munie              Ramsay Stewart
Ravi Chanmugam              Fangli Hou                    Jessica Nabitovsky         Melissia Suarez
Florence Chen               Alexandra Jankun              Sergio Pareja              Yusuf Tayob
Christina Chou              Hamilton Jenkins              Haralds Robeznieks         Cathinka Wahlstrom
Vicky Darbouze              Rinky Jitendra Vora           Liridon Rrushaj
Eduardo Fernandez           Jenna LaPietra                Arojit Saha




Mollie Beach                Petra Schmidt
Peter Keuls                 Rajiv Ramanathan
Jeff Lee                    Rick Weil
Mina Morris                 Sherif Zakhary




Jeanne Bickford             Adam Hutchison                Simon Pellas
Toby Breheny                Jacob Luce                    John Rose
Brian Collie                David Zuluaga Martinez        Aaron Shapiro
Rich Davey                  Antonio Miscio                Augustin Wegscheider




                                                                                                             51
              Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 53 of 68



Erin Barringer            Genevieve O’Mara            Pooja Singhi
Mark Freedman             Daniela Sanchez             Kiran Willmot
Victoria Monteiro         Maria Alejandra Sandoval
Michael Mori              Afua Sarkodie




Elizabeth Baca            Scott Corwin               Simon Gisby
David Betts               Stephen Gallucci           Jennifer Radin




Karen Benway              John Harrison              Enoch Minn               Jennifer Walsh
Karl Cheng                Haley Henriksen            Mats Penberthy           Emory Witt
Herb Engert               Rich Jeanneret             Kate Pinto
Alex Gregoire             Mike Magrans               Seth Reynolds




Korhan Acar               Brian Freilich             Alanna Klassen Jamjoum   David Siegel
Will Callender            Annie Huang                Stuart Klein             Jim Singer
Mark Clouse               Aman Husain                Ryan Mathews             Ben Smith
Ryan Eames                Oleg Isakov                Marc Palazzolo           Joshua Swartz
Fred Eng                  Himanshu Jain              Alyson Potenza           Michael Zimmerman
Michael Felice            Kashif Khan                Kathryn Rauen
Maxime Francois           Waqas Khan                 Briana Saddler




Judd Caplain              Fred Hensel                Constance Hunter         Ash Shehata
Harley Duncan             Thomas Herr                Alison Little            George Spakouris
Federico Garcia           Steve Hill                 J.J. Malfettone
Bob Garrett               Sean Hoffman               Rema Serafi




                                                                                                  52
               Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 54 of 68




Victoria Brown             Anna Fu               Vikram Malhotra
Sudeep Doshi               Julie Goran           Aly Spencer
Charlie Duane              Ju-Hon Kwek           Kayla Thompson




Amanda Drescher            Peter Rutigiliano
Stephanie Penner           Kathleen Woodruff




Matthew Aks                Samir Misra           John Romeo
Edwin Anderson             James Morgan          Adam Schneider
John Colas                 Anders Nemeth         Simran Singh




Monica Bielawski           Kathryn Kaminsky      Sheena Mollineau      Udayan Tripathi
Sara Brandenburg           Stacy Magdaluyo       Fiona Page            Lena Wu
Nessa French               Susan Mathew          Charlotte Reardon
Michael Ilardi             Megan McHale          Jeff Senne




Jose Avila                 Cole Kasten           David South
Daniel Belmont             Gil Mermelstein       Ashish Tiwari
Paul A. DeCotis            Jamie Mize            John Vance




Nick Dunlop                Suzanne McAndrew      Simon Young
Matt Furman                Paula Pagniez
Paul Hilliar               Louise Pennington




                                                                                         53
            Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 55 of 68

Additional Contributors
The Partnership for New York City would also like to thank the following firms for their pro bono
contributions to the report.




Report Authors
Kathryn Wylde
Natasha Avanessians


Partnership for New York City Staff
Merrill Pond
Brook Jackson
Nicky Lineaweaver


Photo Credits
Page 1 & 2 Pigprox/Shutterstock.com
Page 3 Mihai_Andritoiu/Shutterstock.com
Page 6 Sean Pavone/Shutterstock.com
Page 8 TierneyMJ/Shutterstock.com
Page 10 Dr_Flash/Shutterstock.com
Page 21 Ingus Kruklitis/Shutterstock.com
Page 29 Sneaky Buddy/Shutterstock.com
Page 48 Jack Aiello/Shutterstock.com
Page 50 Evan El-Amin/Shutterstock.com
Page 55 Maciej Bledowski/Shutterstock.com
Page 60 Linda Harms/Shutterstock.com




                                                                                                    54
Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 56 of 68




                                  IX.
                                  APPENDIX
                 Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 57 of 68



    Exhibit A-1: COVID-19 impact on employment on New York City has been severe,
    disproportionately affecting outer boroughs

                     Average weekly wage,                   Unemployment claims                     Share of        Unemployment rate,
                     Q4 2019 ($)                            (March 21-May 30, 2020)                 NYC total       May 2020 (%)
                                                            by county (#)                           (%)


  Bronx                                1,043                             204,191                       17.2%                               21.6%



  Kings                              925                                         351,894              29.6%                            18.2%



  New York                                          2,582              181,904                         15.3%                       13.7%



  Queens                               1,063                                 386,871                  32.5%                              19.9%


  Richmond                            997                      57,568                                   4.8%                         16.5%



  NYC Total                                      1,6032                                1,189,038       100%                             18.2%1



              NYC has had >1.1M unemployment filings to date since the onset of the pandemic;
   outer boroughs are disproportionately affected – they account for 84.6% of unemployment claims to date
                       although they only made up 77% of employment pre-COVID-19

1. Straight average of county-level unemployment rates.
2. Average weekly wage is for the NYC MSA.


       Source: McKinsey analysis of New York State Department of Labor, Labor Force and Unemployment Data, 2020; New York State Department of Labor,
                 Weekly UI Claims Report, weeks ending 3/21/2020-5/30/2020; US Bureau of Labor Statistics Quarterly Census of Employment and Wages




                                                                                                                                               56
             Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 58 of 68



 Exhibit A-2: Thousands of nonprofits in the New York City metropolitan region are projected
 to close due to COVID-19 pandemic

Number of nonprofits at risk of closure

2,000 nonprofits are at risk of closure

Community and
                                           500
social benefit


Education                          300


Health and
                               250
human services


Arts, culture
                             200
and humanities


Religion               125


Environmental
and animal
                  40



Other                                            585



                                                                                       Source: PwC




                                                                                               57
                   Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 59 of 68


    Exhibit A-3: Structural challenges for Black and Latino/Hispanic New York City residents before
    the pandemic put them most at risk


                                                                                                   … fueled a disproportionate impact on the lives
 Structural inequities prior to crisis…
                                                                                                              and livelihoods of minority residents

              Income            Education             Incarceration         Health status          Homelessness         Jobs at risk2         Death rate
              Average           Share of pop.         Prison sentences      Rate of                Homelessness         % of total            from COVID-19
              family            with bachelor’s       per 1000              hypertension, %        per 1000                                   Number per 1000
Race1         income, $         or higher, %



Asian         66,460                  42               0.20                   19                    0.5                     0.4
                                                                                                                            40                 1.5




Black         57,770              24                          1.44                 40                      17.1             0.4
                                                                                                                            40                       3.8




Latino /
              45,258             18                     0.80                   27                    8.0                      0.5
                                                                                                                              50                     3.5
Hispanic




White           95,438                 50              0.13                    29                   1.2                     0.3
                                                                                                                            30                   2.5




           Pre-outbreak disparities in income, education and employment status meant Black and Latino/Hispanic residents
                                                        held jobs most at risk in the pandemic


1. Racial categories consider Latino / Hispanic as non-inclusive of individuals who identify with another racial category. Black, White, Asian, and Other
   racial categories include non-Latino identified individuals.

2. Jobs at risk is calculated as the number of vulnerable jobs by race over the total employment figures by race. Vulnerable jobs data is provided by
   McKinsey Global Institute and describes the estimated number of jobs disrupted by COVID-19, including those permanently laid off, those workers
   on temporary unpaid leave, those forced to accept lower wages or fewer hours, those that exit the labor force, and multiple job-holders forced to
   reduce the number of jobs worked.



                                        Source: McKinsey analysis on data from NYS DCJS-OJRP (incarceration), Towncharts (education), Towncharts (income),
                                           New York City Department of Health and Mental Hygiene (health status), Coalition for the Homeless (homelessness),
                                                                                  NYS COVID-19 tracker (deaths), McKinsey Global Institute (vulnerable jobs)




                                                                                                                                                            58
           Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 60 of 68


Exhibit A-4: Continued investment in electric vehicle infrastructure as part of New York's
recovery could spur increase in ownership by more than 6X by 2025



                   Projected growth in Electric Vehicles in New York state
                                       Total electric vehicles
 900,000
                                                                                            850,000

 800,000


 700,000
                                                                                615,000
 600,000


 500,000
                                                             440,000
 400,000
                                          310,000
 300,000
                           215,000
 200,000
              140,000
 100,000


       0
               2020         2021           2022               2023               2024        2025

                             New EVs       EVs on the road       Recovery and reinvention


                                                                                             Source: West Monroe




                                                                                                           59
Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 61 of 68




                     X.
                     ENDNOTES
                 Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 62 of 68
1.    Office of the New York City Comptroller, New York City’s Frontline Workers, March 26, 2020, accessed at https://
      comptroller.nyc.gov/reports/new-york-citys-frontline-workers/.

2.    “New York metropolitan region” refers to the 31 counties in Connecticut, New Jersey and New York that make up the greater
      New York City metropolitan region unless otherwise noted.

3.    PFNYC analysis of data from New York, New Jersey and Connecticut Departments of Labor, Local Area Unemployment
      Statistics, April 2020.

4.    PFNYC analysis of data from Emsi Datarun 2020.1, 2019.

5.    Fortune, Fortune 500 list of companies 2020, accessed at https://fortune.com/fortune500/.

6.    PFNYC analysis of data from Emsi Datarun 2020.1, 2007-2019.

7.    Accenture analysis of data from Center for an Urban Future (June 2019) and Startup Genome (May 2019).

8.    Ernst & Young analysis of data from IPEDS and NCES-ELSI, 2018.

9.    Ibid.

10.   Handshake, Campus to Career Report, 2019, NYC Metropolitan Statistical Area, accessed at https://go.joinhandshake.com/rs/
      390-ZTF-353/images/Handshake-2019-Campus-to-Career-Report.pdf.

11.   PFNYC analysis of data from U.S. Census, ACS 1-year estimates, 2018; accounting only for self-employed owners of
      incorporated businesses.

12.   Ernst & Young analysis of data from NYC & Company, 2019.

13.   Governor’s Press Office, Governor Cuomo Issues Guidance on Essential Services Under The 'New York State on PAUSE'
      Executive Order, March 20, 2020, accessed at https://www.governor.ny.gov/news/governor-cuomo-issues-guidance-
      essential-services-under-new-york-state-pause-executive-order.

14.   New York State Department of Labor, Weekly UI Claims Reports, June 2020; See Appendix Exhibit A-1.

15.   New York State Department of Labor, As New York Continues Phased Re-Opening, Department of Labor Announces Over
      95,000 Job Openings, June26, 2020, accessed at https://labor.ny.gov/pressreleases/2020/june-26-2020.shtm.

16.   PFNYC analysis of data from Johns Hopkins University Center for Systems Science and Engineering COVID-19 daily reports,
      June 30, 2020, accessed at https://github.com/CSSEGISandData/COVID-19.

17.   PFNYC analysis of data from Johns Hopkins University Center for Systems Science and Engineering COVID-19 daily reports,
      June 30, 2020, accessed at https://github.com/CSSEGISandData/COVID-19.

18.   New York State Department of Labor, Local Area Unemployment Statistics, May 2020.

19.   Independent Budget Office, Tumbling Tax Revenues, Shrinking Reserves, Growing Budget Gaps, May 2020, accessed at
      https://ibo.nyc.ny.us/iboreports/tumbling-tax-revenues-shrinking-reserves-growing-budget-gaps-new-york-city-faces-
      substantial-fiscal-challenges-in-the-weeks-and-months-ahead-may-2020.pdf.

20.   Dalberg and PFNYC analysis of data from ADP (May 2020), Mayor’s Office of Management and Budget (May 2020) and U.S.
      Census (2016); includes business establishments with fewer than 500 employees in New York City.

21.   Boston Consulting Group, NY COVID-19 Preliminary Economic Impact Assessment, April 2020, accessed at https://
      www.budget.ny.gov/pubs/archive/fy21/ny-covid19-economic-impact-prelim.pdf.

22.   Office of the New York City Comptroller, Comments on New York City’s Fiscal Year 2021 Executive Budget, May 21, 2020; loss
      scenarios are applied to OMB estimates of 2019 real GCP in 2012 dollars, accessed at https://comptroller.nyc.gov/reports/
      comments-on-new-york-citys-fiscal-year-2021-executive-budget/.

23.   Mayor’s Office of Management and Budget, The City of New York Executive Budget Fiscal Year 2021, April 2020, accessed at
      https://www1.nyc.gov/assets/omb/downloads/pdf/mm4-20.pdf.

24.   New York State Division of the Budget, FY 2021 Enacted Budget Financial Plan, April 25, 2020, accessed at https://
      www.budget.ny.gov/pubs/archive/fy21/enac/fy21-enacted-fp.pdf; New York City Mayor's Office of Management and Budget,
      April 2020 Financial Plan Update, April 2020, accessed at https://www1.nyc.gov/assets/omb/downloads/pdf/fpu04-20.pdf
      New York state and city FY 2021 enacted budget, revenue shortfall represents deficit for city and state tax revenues in FYs
      2021-2022 relative to January and February financial plans, respectively.




                                                                                                                               61
                  Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 63 of 68
25.   Office of the New York State Comptroller, DiNapoli: State Tax Revenues Down $767 Million in May, June 15, 2020, accessed
      at https://www.osc.state.ny.us/press/releases/2020/06/dinapoli-state-tax-revenues-down-767-million-may.

26.   Office of the New York State Comptroller, DiNapoli: Local Sales Tax Collections Drop Over 32 Percent in May, June 12, 2020,
      accessed at https://www.osc.state.ny.us/press/releases/2020/06/dinapoli-local-sales-tax-collections-drop-over-32-percent-
      may.

27.   6.0% decline – NYC Comptroller’s Office, "Comments on New York City’s Fiscal Year 2021 Executive Budget" May 21, 2020;
      7.0% decline - BCG, "NY COVID-19 Preliminary Economic Impact Assessment"; 12.9% - Mayor’s Office of Management and
      Budget, "The City of New York Executive Budget Fiscal Year 2021” ; Loss scenarios are applied to OMB estimates of 2019 real
      GCP in 2012 dollars.; NYC OpenData, "New York City Seasonally Adjusted Employment," 05/23/2020 publication date.; NYC
      Comptroller, "Comptroller’s FY21 Executive Budget Presentation" May 5, 2020; NYC Mayor's Office of Management & Budget,
      "Financial Plan Update" April 16, 2020; NYS Comptroller's Office, "DiNapoli: Local Sales Tax Collections Drop Over 32 Percent
      in May," June 12, 2020; New York State, FY 2021 Enacted Budget Financial Plan; NYS Comptroller's Office, "DiNapoli: State
      Tax Revenues Down $767 Million in May," June 15, 2020; Oxford Economics, American Hotel & Lodging Association, "State
      Local Tax Revenue Loss," June 12, 2020.

28.   MTA, Transit and Bus Committee Meeting, January 2020 accessed at https://new.mta.info/document/13821; Port Authority of
      New York and New Jersey, PATH Ridership Report, 2019, accessed at https://www.panynj.gov/path/en/about/stats.html.

29.   MTA, MTA Issues Emergency Request for $3.9 Billion in Federal Aid as Congress Considers Next COVID-19 Relief Package,
      April 16, 2020, accessed at www.mta.info/press-release/mta-headquarters/mta-issues-emergency-request-39-billion-
      federal-aid-congress.

30.   MTA, MTA Issues June 2020 Emergency Financial Update, June 24, 2020 accessed at www.mta.info/press-release/mta-
      headquarters/mta-issues-june-2020-emergency-financial-update.

31.   The Port Authority of New York and New Jersey, Letter to Congress, May 13, 2020, accessed at https://www.panynj.gov/
      port-authority/en/press-room/press-release-archives/2020-press-releases/port-authority--civic-and-business-leaders-urge-
      congress-to-allo.html.

32.   Mastercard, Spending Pulse Report New York City, June 1, 2020.

33.   Mastercard, Spending Pulse Report New York City, June 1, 2020; data reflects year-over-year retail spending decline in New
      York City for the week ending May 23.

34. U.S. Small Business Administration, Paycheck Protection Program Report through June 12, 2020, accessed at https://
      www.sba.gov/document/report--paycheck-protection-program-report-through-june-12-2020.

35.   McKinsey analysis of data from U.S. Small Business Administration Office of Advocacy, Small Business Profiles for New York
      and United States, 2019, accessed at https://advocacy.sba.gov/2019/04/24/2019-small-business-profiles-for-the-states-
      and-territories/.

36.   McKinsey analysis of U.S. Census Bureau, Small Business Pulse Survey, June 13, 2020; NYC Metropolitan Statistical Area,
      accessed at https://portal.census.gov/pulse/data/#data.

37.   New York City Department of Health and Mental Hygiene, ABCEats, accessed at https://www1.nyc.gov/site/doh/services/
      restaurant-grades.page.

38.   STR, U.S. hotel results for week ending 28 March, April 1, 2020, accessed at https://str.com/press-release/str-us-hotel-
      results-week-ending-28-march.

39.   STR, U.S. hotel profits fell 101.7% in March, April 29, 2020, accessed at https://str.com/press-release/str-us-hotel-profits-
      fell-101-point-7-march.

40.   Peter Grant, “As New York Reopens, Many of Its Hotel Rooms Look Closed for Good”, The Wall Street Journal, June 16, 2020,
      accessed at https://www.wsj.com/articles/as-new-york-reopens-many-of-its-hotel-rooms-look-closed-for-
      good-11592308800.

41.   PFNYC analysis of data from the U.S. Travel Association, Weekly Coronavirus Impact on Travel Expenditures in the U.S.,
      March 1-June 13, 2020.

42. Tourism   Economics, COVID-19: pandemic impacts on North American city tourism, May 7, 2020, accessed
      at s3.amazonaws.com/tourism-economics/craft/Latest-Research-Docs/GCT_corona_regional_RB_NAM_Summary.pdf.

43. NYC    & Company, Annual Report 2019, accessed at https://business.nycgo.com/research/.




                                                                                                                                      62
                 Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 64 of 68
44. PFNYC    analysis of data from NYC & Company, Travel & Tourism Trend Report, 2019, accessed at https://indd.adobe.com/
      view/e91e777a-c68b-4db1-a609-58664a52cffd; estimated loss in international visits was applied to international spending in
      2018 (most recent year for which data is available) to project 2020 revenue loss from decline in visits.

45.   Community Housing Improvement Program survey, May 2020, accessed at https://www.bisnow.com/new-york/news/
      economy/new-reports-reveal-the-toll-coronavirus-took-on-real-estate-in-may-104492/

46.   National Multifamily Housing Council, NMHC Rent Payment Tracker, May 2020, accessed at https://www.nmhc.org/research-
      insight/nmhc-rent-payment-tracker/.

47.   McKinsey analysis of data from Lee & Associates; Community Housing Improvement Program survey, May 2020.

48.   Real Estate Board of New York, Monthly Investment and Residential Sales Report, May 2020, accessed at https://rebny.com/
      content/dam/rebny/Documents/PDF/News/Research/MonthlySpotlights/
      InvestmentResidentialSales_AprilMay2020_FINAL.pdf.

49.   McKinsey analysis of data from Zillow Home Value Index, May 2020.

50.   McKinsey analysis of data from Moody’s Analytics.

51.   Oliver Wyman, Submission to Partnership for New York City, June 19, 2020.

52.   PwC, Submission to the Partnership for New York City, May 15, 2020.

53.   PwC, Submission to the Partnership for New York City, May 15, 2020.

54.   Davis, Daniel Paul; Kaufmann, David; and Leone de Nie, Karen, Perspectives from Main Street: The Impact of COVID-19 on
      Communities and the Entities Serving Them, Federal Reserve System, April 2020, accessed at https://www.frbatlanta.org/-/
      media/documents/community-development/publications/federal-reserve-system-resources/05/04/perspectives-from-main-
      street-the-impact-of-covid-19-on-communities.pdf.

55.   See Appendix: Exhibit A-2.

56.   Ernst & Young, Submission to the Partnership for New York City, EY-Parthenon Survey, June 5, 2020.

57.   PFNYC analysis of data from IPEDS, 2018.

58.   Startup Genome, The Global Startup Ecosystem Report, June 2020, accessed at https://startupgenome.com/reports/
      gser2020.

59.   Partnership for New York City analysis of Emsi Datarun 2020.1, 2019.

60.   Aon, Submission to Partnership for New York City, May 15, 2020.

61.   Newmark Knight Frank, Path Forward survey conducted for the Partnership for New York City, May 2020.

62.   Newmark Knight Frank, Path Forward survey conducted for the Partnership for New York City, May 2020.

63.   Hamilton Place Strategies and Replica, Reimagining Work in the Era of COVID-19, April, 2020.

64.   Kevin Quealy, “The Richest Neighborhoods Emptied Out Most as Coronavirus Hit New York City”, New York Times, May 15,
      2020, accessed at https://www.nytimes.com/interactive/2020/05/15/upshot/who-left-new-york-coronavirus.html

65.   PFNYC analysis of data from the U.S. Internal Revenue Service, 2010-2018.

66.   Deloitte, Submission to the Partnership for New York City, May 15, 2020.

67.   Deloitte, Submission to Partnership for New York City, June 5, 2020 analysis based on stakeholder interviews and data from
      Becker’s Hospital Review, accessed at https://www.beckershospitalreview.com/lists/average-cost-per-inpatient-day-
      across-50-states-in-2010.html, Center for Disease Control Guidelines, accessed at https://www.cdc.gov/coronavirus/2019-
      ncov/hcp/clinical-guidance-management-patients.html and Strata Decision Technology, accessed at https://
      www.stratadecision.com/blog/report-hospitals-face-massive-losses-on-covid-19-cases-even-with-proposed-increase-in-
      federal-reimbursement/.

68.   Greater New York Hospital Association, Letter to HHS Requesting Funding for New York Hospitals' Response to COVID-19,
      April 6, 2020.

69.   Deloitte, Submission to Partnership for New York City, May 15, 2020, analysis based on data from the American Hospital
      Directory, 2019.




                                                                                                                               63
                 Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 65 of 68
70.   Kaiser Family Foundation, Distribution of CARES Act Funding Among Hospitals, May 13, 2020, accessed at https://
      www.kff.org/coronavirus-covid-19/issue-brief/distribution-of-cares-act-funding-among-hospitals/; Politico, “New York’s
      safety-net hospitals were the front lines of the coronavirus. Now they’re facing ruin”, May 16, 2020, accessed at https://
      www.politico.com/states/new-york/albany/story/2020/05/16/new-yorks-safety-net-hospitals-were-the-front-lines-of-the-
      coronavirus-now-theyre-facing-ruin-1284316, The Wall Street Journal, “Coronavirus Aid Distribution Methods Still Disfavor
      Hospitals Most in Need,” June 8, 2020, accessed at https://www.wsj.com/articles/coronavirus-aid-distribution-methods-still-
      disfavor-hospitals-most-in-need-11591642383.

71.   PFNYC analysis of data from the CDC. HHS Provider Relief Fund, June 8, 2020, accessed at https://data.cdc.gov/
      Administrative/HHS-Provider-Relief-Fund/kh8y-3es6/data.

72.   Bill Hammond, “Busting the cap: Why New York is losing control of its Medicaid spending again”, Empire Center, October 19,
      2019, accessed at https://www.empirecenter.org/wp-content/uploads/2019/10/Busting-the-Cap-Final.pdf; 2016 Medicaid
      spending.

73.   Sharon Otterman, “N.Y.C. Hired 3,000 Workers for Contact Tracing. It’s Off to a Slow Start,” The New York Times, June 21,
      2010, accessed at https://www.nytimes.com/2020/06/21/nyregion/nyc-contact-tracing.html#click=https://t.co/pQoS1tdmln.

74.   Ibid.

75.   Deloitte, Submission to the Partnership for New York City, June 5, 2020.

76.   Merritt Hawkins, Survey: Physician Practice Patterns Changing As A Result Of COVID-19, April 2020, accessed at https://
      www.merritthawkins.com/news-and-insights/media-room/press/-Physician-Practice-Patterns-Changing-as-a-Result-of-
      COVID-19/.

77.   New York State Department of Health, New York State Telehealth Parity Law, accessed at https://ahihealth.org/wp-content/
      uploads/2018/11/New-York-State-Telehealth-Parity-Law-M.-Prokorym.pdf.

78.   KPMG, Submission to the Partnership for New York City, June 23, 2020.

79.   Ibid.

80.   Ibid.

81.   Ibid.

82.   Ibid.

83.   Ibid.

84.   Ibid.

85.   Ibid.

86.   Clear Health Pass, accessed at https://www.clearme.com/healthpass.

87.   Kearney, Submission to the Partnership for New York City, May 15, 2020.

88.   Kearney, Submission to the Partnership for New York City, May 15, 2020.

89.   New York State Department of Health, Population Health Management, December 2014, accessed at https://
      www.health.ny.gov/health_care/medicaid/redesign/dsrip/population_health_mgmt_webinar_slides.htm

90.   New York State Division of the Budget, FY 2021 Enacted Budget Financial Plan, April 25, 2020, accessed at https://
      www.budget.ny.gov/pubs/archive/fy21/enac/fy21-enacted-fp.pdf.

91.   Shannon Young and Amanda Eisenberg, "Medicaid enrollment up amid Covid-19 pandemic," June 3, 2020, accessed at
      https://www.politico.com/states/new-york/newsletters/politico-new-york-health-care/2020/06/03/medicaid-enrollment-up-
      amid-covid-19-pandemic-335100.

92.   New York State Department of Health, Redesigning New York's Medicaid Program, latest revision October 2019, accessed at
      https://www.health.ny.gov/health_care/medicaid/redesign/.

93.   Centers for Medicare & Medicaid Services, 1115 Application Process, accessed at https://www.medicaid.gov/medicaid/
      section-1115-demonstrations/1115-application-process/index.html




                                                                                                                                64
                  Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 66 of 68
94.    Deloitte, Submission to the Partnership for New York City, June 23, 2020.

95.    Deloitte, Submission to the Partnership for New York City, June 5, 2020.

96.    Kearney analysis of Singaporean health care response system based on SARs response (2003) and COVID-19 press research
       (2020).

97.    See Appendix: Exhibit A-3.

98.    New York State Education Department, NYC Public Schools at a Glance, 2019, accessed at https://data.nysed.gov/
       profile.php?instid=7889678368

99.    Kearney, analysis of data from Office of the New York City Comptroller and AT&T Developer program.

100.   Kearney, analysis of data from Office of the New York City Comptroller and AT&T Developer program.

101.   McKinsey Global Institute, Future of Work Analysis for the metropolitan region, 2020.

102.   McKinsey analysis of data from Moody’s Analytics and Emsi Datarun 2020.1, April 2020.

103.   PFNYC analysis of data from Emsi Datarun 2020.1, January-May 2020.

104.   New York State Department of Labor, Local Area Unemployment Statistics, May 2020.

105.   People + Work Connect, 2020, accessed at https://peopleworkconnect.accenture.com.

106.   CUNY Office of Institutional Research and Assessment, May 2019.

107.   Brooklyn Chamber of Commerce, Stimulus Survey, May 11, 2020, accessed at https://www.brooklynchamber.com/wp-
       content/uploads/2020/05/Govt-Assistance-Survey_Final-Summary-May-11.pdf

108.   U.S. Census Bureau, Small Business Pulse Survey, May 30, 2020; NYC Metropolitan Statistical Area, accessed at https://
       portal.census.gov/pulse/data/#data.

109.   Oliver Wyman, Submission to the Partnership for New York City, June 5, 2020.

110.   Goldman Sachs, press release, April 2020, accessed at https://www.goldmansachs.com/media-relations/press-releases/
       current/announcement-2-apr-2020.html.

111.   KPMG Economics, Submission to the Partnership of New York City, June 15, 2020, analysis of data from John Dingel and
       Brent Neiman, “How Many Jobs Can be Done from Home,” April 2020; Bureau of Economic Analysis and U.S. Census Bureau.

112.   Heidrick & Struggles, New York City Talent Survey conducted for the Partnership for New York City, June 5, 2020.

113.   Heidrick & Struggles, New York City Talent Survey conducted for the Partnership for New York City, June 5, 2020.

114.   Dezeen Architecture and Design magazine, press release on My Micro NY, February 2016, accessed at https://
       www.dezeen.com/2016/02/01/carmell-place-micro-apartment-tower-new-york-city-narchitects-photos/.

115.   Regional Plan Association, The Fourth Regional Plan accessed at http://fourthplan.org/action/accessory-dwelling-units.

116.   PFNYC analysis of data from U.S. Census, ACS 1-year estimates, 2018.

117.   U.S. Census Bureau, COVID-19 Household Pulse Survey; NYC Metropolitan Statistical Area, 2020.

118.   Governor Cuomo Announces $30 Million in Child Care Scholarships for Essential Workers and Supplies for Child Care
       Providers, News Article, New York State Office of Children and Family Services, April 23, 2020, accessed at https://
       ocfs.ny.gov/main/news/article.php?idx=2119.

119.   Governor Cuomo Announces $65 Million NY Forward Child Care Expansion Incentive, State of New York, Press Release, June
       23, 2020, accessed at https://www.governor.ny.gov/news/governor-cuomo-announces-65-million-ny-forward-child-care-
       expansion-incentive.

120.   Child Care in a Pandemic: What We Learned from Emergency Child Care Programs and How We Can Safely Reopen Our Early
       Education System, Day Care Council of New York, June 2020.

121.   PFNYC analysis of Citizens’ Committee for Children, Keeping Track of New York City’s Children: 2020, March 2020.




                                                                                                                                65
                 Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 67 of 68
122.   KPMG analysis of data from Tax Rates and Tax Burdens in the District of Columbia: A Nationwide Comparison, D.C. Chief
       Financial Officer, March 2020.

123.   New York State Division of the Budget, FY 2021 Enacted Budget Financial Plan, April 25, 2020; New York City Mayor's Office
       of Management and Budget, April 2020 Financial Plan Update, April 2020.

124.   KPMG analysis of data from Federation of Tax Administrators, 2019.

125.   New York State Division of the Budget, FY 2020 Economic and Revenue Outlook, accessed at https://www.budget.ny.gov/
       pubs/archive/fy20/exec/ero/fy20ero.pdf.

126.   New York State Division of the Budget, FY 2021 Executive Budget Briefing Book, accessed at https://www.governor.ny.gov/
       sites/governor.ny.gov/files/atoms/files/FY2021BudgetBook.pdf.

127.   https://www.governor.ny.gov/news/new-york-state-tax-reform-and-fairness-commission-presents-governor-cuomo-final-
       report

128.   Clayton Christensen, Innovator’s Dilemma: The Revolutionary Book That Will Change the Way You Do Business, 2011.

129.   Transit Innovation Partnership, press release, May 2020, accessed at https://transitinnovation.org/news

130.   Governor’s Press Office, Executive Orders, March-June 2020, accessed at https://www.governor.ny.gov/executive-orders.

131.   Kearney analysis of data from the Office of the New York City Comptroller and AT&T Developer program.

132.   Kearney analysis of data from the Office of the New York City Comptroller and AT&T Developer program.

133.   Ernst & Young analysis of data from the National Telecommunications and Information Administration, May 2020.

134.   Altice, Altice Advantage Internet Student Notice, Spring 2020, accessed at https://www.alticeadvantageinternet.com/.

135.   New York City Council, Free Wi-Fi Access for K-12 and College Students; Educators and Professors, March 2020, https://
       qns.com/story/2020/03/17/student-households-can-sign-up-for-free-wifi-via-spectrum-while-doe-works-to-
       deliver-25000-ipads-next-week/

136.   Governor’s Press Office, Governor Cuomo Executes the Nation's Largest Offshore Wind Agreement, June 2020, accessed at
       https://www.governor.ny.gov/news/governor-cuomo-executes-nations-largest-offshore-wind-agreement-and-signs-
       historic-climate

137.   West Monroe analysis of investments in energy infrastructure projects in the Greater New York metropolitan region on data
       from Consolidated Edison Company of New York, National Grid, and NYSERDA (2020-2022).

138.   West Monroe analysis of investments in energy infrastructure projects in the Greater New York metropolitan region on data
       from Consolidated Edison Company of New York, National Grid, and NYSERDA (2020-2022).

139.   Mayor’s Press Office, Action on Global Warming: NYC’s Green New Deal, April 22, 2019, accessed at https://www1.nyc.gov/
       office-of-the-mayor/news/209-19/action-global-warming-nyc-s-green-new-deal#/0.

140.   Urban Green Council, Trading: A New Climate Solution for Buildings, June 2020, accessed at https://
       www.urbangreencouncil.org/sites/default/files/trading_report_urban_green_2020.pdf.

141.   See Appendix: Exhibit A-4.

142.   New York State Energy Research and Development Authority, press release on Governor Cuomo announcement, April 2019,
       accessed at https://www.nyserda.ny.gov/About/Newsroom/2019-Announcements/2019-04-23-Governor-Cuomo-
       Announces-Record-Number-of-Electric-Vehicles.

143.   Willis Tower Watson, Submission to the Partnership for New York City on the interlinked impacts of pandemic and climate
       risks, May 15, 2020.

144.   Kearney, Submission to the Partnership for New York City, May 15, 2020.

145.   KPMG analysis of data from Genetic Engineering and Biotechnology News (December 2019) and data from Top 50 Global
       Pharma Companies (2019), accessed at https://www.rankingthebrands.com/The-Brand-Rankings.aspx?
       rankingID=370&nav=industry.

146.   KPMG, Submission to the Partnership for New York City, May 15, 2020.




                                                                                                                                 66
                 Case 1:20-cv-05301-RA Document 41-24 Filed 08/13/20 Page 68 of 68
147.   Pfizer, Pearl River, NY Research Site, June 2020, accessed at https://www.pfizer.com/science/research-development/
       centers/ny_pearl_river.

148.   PFNYC email communication with Siemens Healthineers press office, June 16, 2020.

149.   BioSpace, 'Operation Warp Speed' Narrows List of Potential COVID-19 Vaccine Candidates Down to Five, June 2020,
       accessed at https://www.biospace.com/article/white-house-narrows-covid-19-vaccine-candidates-down-to-5-for-
       operation-warp-speed/.

150.   PFNYC analysis of data from Crunchbase Pro for funding rounds announced through June 3, 2020.

151.   KPMG, Submission to the Partnership for New York City, May 15, 2020.

152.   PFNYC analysis of data from U.S. Census, ACS 1-year estimates, 2018.

153.   Boston Consulting Group analysis of data from BCG U.S. Consumer Survey, April 2020.

154.   Boston Consulting Group analysis of data from NYC DOT Mobility Report 2019.

155.   Partnership of New York City, Traffic Congestion Will Cost Metro Area $100 Billion by 2022, January 2018, accessed at
       https://pfnyc.org/news/traffic-congestion-will-cost-metro-area-100-billion-by-2022/.

156.   PFNYC analysis of data from TomTom Traffic Index, June 2020, accessed at https://www.tomtom.com/en_gb/traffic-index/
       new-york-traffic/.

157.   National Law Review, New York Finally Passes Legislation Regulating the Use of E-Bicycles and E-Scooters, June 2020,
       accessed at https://www.natlawreview.com/article/new-york-finally-passes-legislation-regulating-use-e-bicycles-and-e-
       scooters.

158.   Boston Consulting Group analysis of data from Bloomberg City Lab, April 2020.

159.   Boston Consulting Group analysis of Forbes article, May 2020, accessed at https://www.forbes.com/sites/carltonreid/
       2020/05/15/parking-cull-and-pocket-parks-for-englands-finest-street-as-newcastle-plans-post-pandemic-future/
       #185afa7510df.

160.   Lyft, Citi Bike daily membership data shared with the Partnership for New York City, June 2020.

161.   New York City, Vision Zero Year 6 Report, June 2020, accessed at https://www1.nyc.gov/assets/visionzero/downloads/pdf/
       vision-zero-year-6-report.pdf.

162.   New York City Department of Transportation, Improving the Efficiency of Truck Delivery in NYC report, April 2019, accessed
       at https://www1.nyc.gov/html/dot/downloads/pdf/truck-deliveries-ll189.pdf.

163.   Oliver Wyman, Submission to the Partnership for New York City, June 4, 2020, analysis based on data from article, Matthew
       Haag and Winnie Hu, “1.5 Million Packages a Day: The Internet Brings Chaos to New York City Streets”, The New York Times,
       October 28, 2019, accessed at https://www.nytimes.com/2019/10/27/nyregion/nyc-amazon-delivery.html.

164.   Oliver Wyman, Submission to the Partnership for New York City, June 4, 2020, analysis of Improving the Efficiency of Truck
       Deliveries in New York City, New York City Department of Transportation, 2019, accessed at https://www1.nyc.gov/html/dot/
       downloads/pdf/truck-deliveries-ll189.pdf.

165.   Kearney, Submission to the Partnership for New York City, June 23, 2020.

166.   Ibid.

167.   Ibid.




                                                                                                                               67
